        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 1 of 81



CALCATERRA POLLACK LLP
Regina Calcaterra
1140 Avenue of the Americas, 9th Floor
New York, NY 10036-5803
Tel: (212) 899-1765
Email: rcalcaterra@calcaterrapollack.com

BERGER MONTAGUE PC
Sherrie R. Savett
Michael Dell’Angelo
Barbara A. Podell
Andrew Abramowitz
Donnell Much
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel: (215) 875-3000
Email: ssavett@bm.net
        mdellangelo@bm.net
        bpodell@bm.net
        aabramowitz@bm.net
        dmuch@bm.net
Attorneys for Lead Plaintiff
Rahul Saraf and the Proposed Class

                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

 RAHUL SARAF, Individually and On Behalf   Case No. 1:21-cv-01589-JMF
 of All Others Similarly Situated,
                                           CLASS ACTION
                             Plaintiff,
                                           Hon. Jesse M. Furman
        v.                                 Courtroom 1105

 EBIX, INC., ROBIN RAINA, and              JURY TRIAL DEMANDED
 STEVEN M. HAMIL

                             Defendants.


                       AMENDED CLASS ACTION COMPLAINT
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 2 of 81




                                                TABLE OF CONTENTS

                                                                                                                                    Page

I.     NATURE OF THE ACTION AND OVERVIEW ............................................................. 1

II.    JURISDICTION AND VENUE ....................................................................................... 11

III.   PARTIES .......................................................................................................................... 12

IV.    SUBSTANTIVE ALLEGATIONS .................................................................................. 14

       A.         Background ........................................................................................................... 14

                  1.         Company Overview .................................................................................. 14

                  2.         EbixCash ................................................................................................... 15

       B.         Ebix Plans the Spinoff of EbixCash in an Initial Public Offering ........................ 22

       C.         Ebix’s History of Suspicious Accounting Practices and Misleading Investors .... 27

       D.         The Regulatory Scheme ........................................................................................ 32

                  1.         Sarbanes Oxley Act of 2002 ..................................................................... 32

                  2.         Public Filing Requirements--Quarterly Reports ....................................... 33

                  3.         Executive Certification of Filings ............................................................. 33

       E.         The Auditing Standards Governing The Audit Of Ebix’s Financial Statements .. 34

                  1.         An Auditor Must Obtain “Sufficient Appropriate Audit Evidence”
                             to Provide a Reasonable Basis for the Audit Opinion .............................. 34

                  2.         An Auditor Must Communicate with the Audit Committee
                             Regarding “Significant Unusual Transactions” ........................................ 35

                  3.         An Auditor Must Identify Material Weaknesses in Internal
                             Controls Over Financial Reporting ........................................................... 35

                  4.         Defendants Denied RSM “Sufficient Appropriate Audit Evidence”
                             to Evaluate “Significant Unusual Transactions,” Thus Undermining
                             the Fairness and Reliability of Ebix’s Financial Statements .................... 36

                  5.         Defendants Knew But Failed to Disclose to Investors That RSM
                             Had Identified “Significant Unusual Transactions” ................................. 39

                  6.         RSM Identified Material Weakness in Ebix’s Internal Controls

                                                                   i
            Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 3 of 81




                              Over Financial Reporting .......................................................................... 39

                    7.        RSM Took The Extraordinary Action of
                              Resigning From The Ebix Audit ............................................................... 40

                    8.        Instead of Addressing RSM’s Concerns, Defendants Allowed
                              RSM to Resign and Quickly Engaged Another Auditing Firm
                              They Knew Would Issue a Clean Opinion ............................................... 42

                    9.        When RSM’s Clean 2019 Audit Opinion, Including the Effectiveness
                              of Internal Control, Was Reissued in the 2020 10-K, RSM’s Prior
                              Reference to Internal Control Was Completely Removed ....................... 46

          F.        The Audit Committee Was Aware of Repeated Requests from RSM
                    for Sufficient Audit Evidence and Ebix’s Failure to Provide It............................ 47

          G.        Disclosures at the End of the Class Period ........................................................... 50

V.        MATERIALLY FALSE AND MISLEADING STATEMENTS ISSUED DURING
          THE CLASS PERIOD AND OMISSIONS OF MATERIAL FACT ............................... 55

VI.       CLASS ACTION ALLEGATIONS ................................................................................. 58

VII.      UNDISCLOSED ADVERSE FACTS .............................................................................. 60

VIII.     LOSS CAUSATION ......................................................................................................... 61

IX.       SCIENTER ALLEGATIONS ........................................................................................... 63

X.        APPLICABILITY OF PRESUMPTION OF RELIANCE
          (FRAUD-ON-THE-MARKET DOCTRINE) ................................................................... 68

XI.       NO SAFE HARBOR ........................................................................................................ 71

FIRST CLAIM
      Violation of Section 10(b) of The Exchange Act and
      Rule 10b-5 Promulgated Thereunder Against All Defendants ......................................... 72

SECOND CLAIM
     Violation of Section 20(a) of The Exchange Act Against The Individual Defendants .... 75

PRAYER FOR RELIEF ............................................................................................................... 76

JURY TRIAL DEMANDED ........................................................................................................ 77




                                                                 ii
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 4 of 81




       Lead Plaintiff Rahul Saraf (“Plaintiff”), individually and on behalf of all others similarly

situated, by and through his attorneys, alleges the following upon information and belief, except

as to those allegations concerning Plaintiff, which are alleged upon personal knowledge.

Plaintiff’s information and belief are based upon, among other things, his counsel’s investigation,

which includes without limitation: (a) review and analysis of regulatory filings made by Ebix, Inc.

(“Ebix” or the “Company”) with the United States Securities and Exchange Commission (“SEC”);

(b) review and analysis of press releases and media reports issued by and disseminated by Ebix

and information on Ebix’s website; (c) review and analysis of other publicly available information

concerning Ebix; (d) consultation with experts; (e) interviews of confidential witnesses in the

United States and India;(f) review and analysis of investor conference calls conducted by Ebix;

and (g) review and analysis of analyst reports about Ebix. Plaintiff believes that discovery will

further support the allegations in this Amended Complaint.

I.     NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of persons and entities that purchased or otherwise

acquired Ebix securities during the period of November 9, 2020 and February 19, 2021, inclusive

(the “Class Period”). Plaintiff’s claims arise under the Securities Exchange Act of 1934 (the

“Exchange Act”).

       2.      Ebix supplies infrastructure exchanges to the insurance, financial, travel, cash

remittances, and healthcare industries. Headquartered in Johns Creek, Georgia, Ebix’s operations

are overwhelmingly weighted in India, and its revenues and profits are primarily derived from the

Company’s India-based EbixCash subsidiary, particularly payment solutions such as prepaid cards

and gift cards. EbixCash has recently developed into a driver of Ebix’s revenue and profits. As of

December 31, 2020, of Ebix’s total 9,802 employees worldwide, 8,640 were located in India, and

during that fiscal year (which ended December 31, 2020), approximately 91% of Ebix revenues
                                                1
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 5 of 81




came from EbixCash, as described below, and Insurance Exchanges.

       3.      During the third quarter of 2020, EbixCash experienced spectacular growth. Its

revenues grew astronomically during that quarter, skyrocketing 268% compared to the third

quarter of 2019. On a sequential basis, EbixCash’s overall revenues grew a staggering 82% in the

third quarter of 2020 over the second quarter of 2020. The increase in 2020 total revenue compared

to 2019 was due primarily to strong demand for Ebix’s payment solutions offerings in India

(primarily prepaid gift cards), which increased by more than $200 million year-over-year to

approximately $256 million – a year-over-year increase of 590%. This substantial increase

reflected the strong demand for prepaid cards and other electronic payment solutions since the

COVID-19 pandemic arose. As the Company experienced growth during this time frame, it was

important to investors that internal control over financial reporting was sufficient to keep pace

with Ebix’s exponentially increasing sales and revenue for payment solutions.

       4.      On November 9, 2020, the first day of the Class Period, Ebix filed with the SEC its

quarterly report for the period ended September 30, 2020 on Form 10-Q (“3Q20 10-Q”), which

was signed by CEO Defendant Robin Raina (“Raina”), Ebix’s Chief Executive Officer (“CEO”)

and Defendant Steven M. Hamil (“Hamil”), Global Chief Financial Officer (“CFO”) and Principal

Financial and Accounting Officer, and included certifications by Defendants Raina and Hamil

pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”). In the 3Q20 10-Q, Defendants specifically

represented to investors that there were “no changes in our internal control over financial

reporting during the quarter ended September 30, 2020 that have materially affected, or are

reasonably likely to materially affect, our internal control over financial reporting.” This

statement and Defendants Raina’s and Hamil’s SOX certifications attesting to the truth of this

statement were false when the statements were made and omitted the material fact that, as the



                                                2
          Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 6 of 81




Company’s independent auditor, RSM US LLP (“RSM”), confirmed, there was, in fact, a material

weakness in internal control over financial reporting: specifically, Ebix’s failure to design controls

over the gift or prepaid card revenue transaction cycle sufficient to prevent or detect a material

misstatement.

         5.     Existing internal control over financial reporting was insufficient because, at the

time Defendants’ statements were made, Defendants knew or recklessly disregarded that there was

a “perfect storm” of adverse circumstances which conspired to create a material weakness in Ebix’s

then-existing internal control. First, EbixCash’s gift and prepaid card business was experiencing

astronomical growth. The COVID-19 pandemic was ravaging India, causing people to avoid

traditional in-person payment solutions and instead opting en masse for the digital payment

solutions offered by EbixCash, particularly gift and prepaid cards. Second, the pandemic also

ravaged Ebix’s workforce, most of which was working remotely, thus creating disruptions and

inefficiencies. Third, recent regulations in India had facilitated widespread growth in the digital

payment space, thereby fueling the skyrocketing growth for Ebix’s gift and prepaid cards. Fourth,

EbixCash redoubled it marketing efforts to concentrate on its gift and prepaid card products. Fifth,

as digital payment solutions surged in popularity, concomitant digital fraud by “malicious” third

parties [in Ebix’s words] were on the rise and Ebix would be a prime target.

         6.     In the face of EbixCash’s growth of astounding magnitude, coupled with the

cumulative impact of the factors listed in the preceding paragraph, the need for effective internal

control over financial reporting could not have been more critical. Yet, Defendants knew and were

only too willing to turn a blind eye to the fact that internal controls fell short of the minimum

needed for operating effectiveness, and they concealed this material fact from Plaintiff and the

Class.



                                                  3
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 7 of 81




       7.     Defendants knew that the sufficiency of the Company’s internal control was a

material fact to investors under any circumstances – much less during a period of astronomical

growth – as demonstrated by the fact that the Company went out of its way to assure investors in

the 3Q20 10-Q that:

       [w]e monitor and evaluate on an ongoing basis our disclosure controls and
       procedures in order to improve their overall effectiveness. In the course of these
       evaluations, we modify and refine our internal processes and controls as
       conditions warrant.

       Our management, including our Chief Executive Officer and Chief Financial
       Officer, evaluated the effectiveness of our “disclosure controls and procedures” (as
       defined in Rule 13a-15(e) promulgated under the Exchange Act) as
       of September 30, 2020. Based on this evaluation the Company’s Chief Executive
       Officer and Chief Financial Officer have concluded that these disclosure
       controls and procedures are effective. There were no changes in our internal
       control over financial reporting during the quarter ended September 30, 2020
       that have materially affected, or are reasonably likely to materially affect, our
       internal control over financial reporting. We have not experienced any material
       changes to our internal controls over financial reporting despite the fact that all
       non-essential employees are working remotely due to the COVID-19 pandemic.
       We are continually monitoring the impact of COVID-19 on the operating
       effectiveness of our internal control over financial reporting. (Emphasis added)

       8.     As referenced above, the 3Q20 10-Q also included a Certification Pursuant to

Section 302 of SOX for the Chief Executive Officer, signed and dated by Defendant Raina on

November 9, 2020:

       I, Robin Raina, certify that:

            1. I have reviewed this quarterly report on Form 10-Q of Ebix, Inc.;

            2. Based on my knowledge, this report does not contain any untrue
       statement of a material fact or omit to state a material fact necessary to make the
       statements made, in light of the circumstances under which such statements were
       made, not misleading with respect to the period covered by this report;

             3. Based on my knowledge, the financial statements, and other financial
       information included in this report, fairly present in all material respects the
       financial condition, results of operations and cash flows of the registrant as of, and
       for, the periods presented in this report;


                                                 4
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 8 of 81




            4. The registrant's other certifying officer and I are responsible for
       establishing and maintaining disclosure controls and procedures (as defined in
       Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial
       reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the
       registrant and have:

            (a) designed such disclosure controls and procedures, or caused such
       disclosure controls and procedures to be designed under our supervision, to ensure
       that material information relating to the registrant, including its consolidated
       subsidiaries, is made known to us by others within those entities, particularly during
       the period in which this report is being prepared;

            (b) designed such internal control over financial reporting, or caused such
       internal control over financial reporting to be designed under our supervision, to
       provide reasonable assurance regarding the reliability of financial reporting and
       the preparation of financial statements for external purposes in accordance with
       generally accepted accounting principles;

            (c) evaluated the effectiveness of the registrant's disclosure controls and
       procedures and presented in this report our conclusions about the effectiveness of
       the disclosure controls and procedures, as of the end of the period covered by this
       report based on such evaluation; and

            (d) disclosed in this report any change in the registrant's internal control
       over financial reporting that occurred during the registrant's third fiscal quarter
       that has materially affected, or is reasonably likely to materially affect, the
       registrant's internal control over financial reporting; and

            5. The registrant's other certifying officer and I have disclosed, based on
       our most recent evaluation of internal control over financial reporting, to the
       registrant's auditors and the audit committee of the registrant's board of
       directors:

             (a) all significant deficiencies and material weaknesses in the design or
       operation of internal control over financial reporting which are reasonably
       likely to adversely affect the registrant's ability to record, process, summarize
       and report financial information; and

            b) any fraud, whether or not material, that involves management or other
       employees who have a significant role in the registrant's internal control over
       financial reporting (emphasis added).

       9.     Defendant Hamil signed a substantially identical SOX certification, which was also

included in the 3Q20 10-Q as Exhibit 31.2.




                                                 5
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 9 of 81




       10.     Further, the 3Q20 10-Q included as Exhibit 32.1 the following SOX Certification

signed and dated by Defendant Raina on November 9, 2020:

               CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350,
                    AS ADOPTED PURSUANT TO SECTION 906
                     OF THE SARBANES-OXLEY ACT OF 2002

       I, Robin Raina, state and attest that:

       (1)     I am the Chief Executive Officer of Ebix, Inc. (the “Registrant”).

       (2)     In connection with the Quarterly Report of the Registrant on Form 10-Q for the
               quarter ended September 30, 2020 as filed with the Securities and Exchange
               Commission on the date hereof (the “Report”), I hereby certify, pursuant to 18
               U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
               Act of 2002, that the Report containing financial statements fully complies with
               the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934
               (15 U.S.C. 78m or 78o(d)); and the information contained in the Report fairly
               presents, in all material respects, the financial condition and results of operations
               of the Registrant as of, and for, the periods presented.

Defendant Hamil signed a substantially identical SOX certification, which was included in the

3Q20 10-Q as Exhibit 32.2.

       11.     Defendants’ statement that “[t]here were no changes in our internal control over

financial reporting during the quarter ended September 30, 2020 that have materially affected,

or are reasonably likely to materially affect, our internal control over financial reporting” was

materially false and misleading when made and omitted the material fact that Ebix’s existing

internal control over financial reporting did, in fact, contain material weakness. Investors,

however, did not learn this material fact until February 19, 2021, at the end of the Class Period,

when Ebix disclosed that its independent auditor, RSM, resigned before completing the 2020 audit

and that RSM had identified a material weakness over internal control such that Ebix had failed to

design and maintain controls over the gift or prepaid card revenue transaction cycle sufficient to

prevent or detect a material misstatement.



                                                 6
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 10 of 81




       12.     This material weakness, concealed by Defendants throughout the Class Period, was

first publicly disclosed in a Form 8-K filed by Ebix with the SEC after the market closed on

February 19, 2021. That filing revealed that Ebix’s independent auditor, RSM, had taken the

drastic step of resigning – before completing the 2020 audit – after it had repeatedly requested

sufficient appropriate audit evidence that would allow it to evaluate the business purpose of

significant unusual transactions that occurred in the fourth quarter of 2020 related to the Ebix’s

gift card business in India. Specifically, according to the February 19, 2021 8-K, RSM resigned

“as a result of being unable, despite repeated inquiries, to obtain sufficient appropriate audit

evidence that would allow it to evaluate the business purpose of significant unusual transactions

that occurred in the fourth quarter of 2020” related to the Company’s gift card business in India.

(Emphasis added.) RSM also stated that there was a material weakness related to Ebix’s failure

to design controls “over the gift or prepaid card revenue transaction cycle sufficient to prevent or

detect a material misstatement.” In addition, Ebix and RSM disagreed over the accounting

treatment of $30 million that had been transferred into a commingled trust account of Ebix’s

outside legal counsel in December 2020.

       13.     Because Ebix failed to provide RSM with the audit evidence it requested, RSM had

no choice but to resign and force Ebix to publicly disclose for the first time that there existed a

material weakness in Ebix’s internal control over financial reporting. Not only had Defendants

concealed that fact from investors throughout the Class Period, but, as stated above, they

affirmatively represented just the opposite: that there were “no changes in our internal control

over financial reporting during the quarter ended September 30, 2020 that have materially

affected, or are reasonably likely to materially affect, our internal control over financial

reporting.” (Emphasis added.)



                                                 7
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 11 of 81




       14.     Defendants Raina’s and Hamil’s certifications pursuant to SOX – that they “have

disclosed, based on our most recent evaluation of internal control over financial reporting, to

the registrant's auditors and the audit committee of the registrant's board of directors: (a) all

significant deficiencies and material weaknesses in the design or operation of internal control

over financial reporting which are reasonably likely to adversely affect the registrant’s ability

to record, process, summarize and report financial information” – were also materially false and

misleading and omitted the material fact that no such disclosures had been made. Defendants had

not, in fact, disclosed any deficiencies or material weakness in internal control to RSM, which

repeatedly struggled to wrest from Ebix sufficient appropriate audit evidence of “significant

unusual transactions” in the gift card business in India, having made repeated requests for such

evidence, which Ebix had repeatedly failed to provide.

       15.     Given the revelations of February 19, 2021, there can be little doubt that on

November 9, 2020, at the time of the filing of the 3Q20 10-Q and the SOX certifications by

Defendants Raina and Hamil, Defendants knew or recklessly disregarded that the Company lacked

sufficient internal control over financial reporting. The astronomical growth experienced by

EbixCash in the third quarter 2020, coupled with the other factors listed above which weakened

internal control, had by that point revealed a material weakness in internal control over financial

reporting – specifically, Ebix had failed to design controls “over the gift or prepaid card revenue

transaction cycle sufficient to prevent or detect a material misstatement.” Because Defendants

certified pursuant to SOX that they had designed the internal control over financial reporting or

had it designed under their supervision, and were “continually monitoring the impact of COVID-

19 on the operating effectiveness of our internal control over financial reporting,” they knew of

the material weakness or recklessly disregarded the substantial risk that their statements were false.



                                                  8
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 12 of 81




Yet, Defendants failed to disclose the material fact of a material weakness in internal control over

financial reporting to investors, thereby causing significant losses to Plaintiff and the Class when

the truth was revealed on February 19, 2021 as a result of RSM’s resignation before completing

the 2020 audit.

       16.        The market reaction to Ebix’s disclosures was swift and dramatic. The Company’s

share price fell $20.24 per share – losing approximately 40% of its value in a single trading day

– to close at $30.50 on February 22, 2021, on unusually heavy trading volume of more than 11

million shares. (By comparison, trading volume on the prior trading day, February 19, 2021, was

a mere 289,000 shares.)

       17.        Importantly, Defendants knew that RSM was not receiving the material audit

evidence it had repeatedly requested. In a letter dated February 22, 2021, filed with the SEC on

February 23, 2021, RSM stated that it communicated “clearly and unequivocally [to Ebix] that if

the information repeatedly requested by RSM — but which was not provided by the Company

— related to gift cards issued by ItzCash/EbixCash in the fourth quarter of 2020 was further

investigated, it might materially impact the fairness or reliability of the financial statements

subject to RSM’s audit or affect RSM’s willingness to be associated with the Company’s

financial statements.” (Emphasis added). Therefore, not only did Defendants repeatedly fail to

provide RSM with information relating to the business purpose of the significant unusual

transactions despite repeated requests from RSM, but Defendants knew from RSM’s “clear” and

“unequivocal” warning that the failure to provide the requested information was likely to cause

RSM to take the serious step of resigning before its completion of the 2020 audit – an act which

Defendants knew would be devastating to investors.

       18.        Nor could RSM’s discovery of “significant unusual transactions” in the gift card



                                                  9
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 13 of 81




business have been a surprise to Defendants. The potential for fraudulent transactions in digital

media, such as the gift and pre-paid card business in India, was well known to Defendants, as

stated in the 2020 10-K:

        Malicious third parties are using increasingly sophisticated methods to engage
        in illegal activities such as identity theft, fraud and paper instrument
        counterfeiting. As we make more of our services available over the internet and
        other digital media, we subject ourselves to new types of consumer fraud risk
        due to more complex requirements relating to consumer authentication with
        internet services. Additionally, the COVID-19 pandemic has led to increased
        cyber and payment fraud risk, as cybercriminals attempt to profit from the
        disruption, given increased online banking, e-commerce and other online
        activity. We use a variety of tools to protect against fraud; however, these tools
        may not always be successful. Allegations of fraud may result in fines,
        settlements, litigation expenses and reputational damage.

        Our industry is under increasing scrutiny from federal, state and local regulators
        in the U.S. and regulatory agencies in many other countries in connection with
        the potential for consumer fraud. If consumer fraud levels involving our services
        were to rise, it could lead to further regulatory intervention and reputational and
        financial damage. This increased regulatory scrutiny, in turn, could lead to
        additional government enforcement actions and investigations, reduce the use,
        renewal and/or acceptance of our services or increase our compliance costs and,
        thereby, have a material adverse impact on our business, financial condition and
        results of operations.

(emphasis added)

       19.    Further, the materiality of RSM’s identification of a material weakness in internal

control cannot be overstated, as Defendants were well aware. As Ebix explained in the 2020 10-K:

        If we fail to maintain an effective system of internal controls, we may not be
        able to accurately determine our financial results or prevent fraud. As a result,
        our stockholders could lose confidence in our financial results, which could
        harm our business and the market value of our common shares.

        Effective internal controls over financial reporting are necessary for us to
        provide reliable and accurate financial reports and effectively prevent fraud.
        We may in the future discover areas of our internal controls that need
        improvement. Section 404 of the Sarbanes-Oxley Act of 2002 (“SOX”) requires
        us to evaluate and report on the effectiveness of our internal controls over
        financial reporting and have our independent auditors issue their own opinion
        regarding the effectiveness of our internal control over financial reporting and
        related disclosures. While we continually undertake efforts to maintain an

                                                10
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 14 of 81




         effective system of internal controls and compliance with SOX, we cannot
         always be certain that we will be successful in maintaining adequate control over
         our financial reporting and related financial processes. Furthermore, as we
         grow our business, our internal control structure may become more complex,
         and could possibly require significantly more resources to ensure our internal
         controls remain effective. If we or our independent auditors discover a
         material weakness or significant deficiency in our controls over financial
         reporting, the disclosure of that fact, even if immediately remedied, could
         significantly reduce the market value of our common stock. In addition, the
         existence of any material weakness or significant deficiency may require
         management to devote significant time and incur significant expense to
         remediate any such weaknesses, and management may not be able to remediate
         the same in a timely manner.

(emphasis added). See also 2019 10-K filed with the SEC on March 2, 2020.

        20.     As a direct and proximate result of Defendants’ wrongful acts and omissions, which

caused the precipitous decline in the market value of Ebix securities, Plaintiff and other Class

members have suffered significant losses and damages.

II.     JURISDICTION AND VENUE

        21.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC

(17 C.F.R. § 240.10b-5).

        22.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        23.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        24.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

                                                 11
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 15 of 81




United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

III.   PARTIES

       25.        Plaintiff Rahul Saraf, as set forth in his certification filed with the Court (ECF No.

13-1), purchased Ebix securities during the Class Period and suffered damages as a result of the

federal securities law violations and false and/or misleading statements and/or material omissions

alleged herein.

       26.        Defendant Ebix is incorporated under the laws of Delaware with its principal

executive offices located in Johns Creek, Georgia. Ebix’s common stock trades on the NASDAQ

exchange under the symbol “EBIX.”

       27.        Defendant Raina was the Company’s CEO at all relevant times. Raina signed the

3Q20 10-Q filed with the SEC, which included the SOX certifications quoted above. Raina has

been a director of Ebix since 2000 and Chairman of the Board of Ebix since May 2002. He joined

Ebix in October 1997 as Vice President-Professional Services and was promoted to Senior Vice

President-Sales and Marketing in February 1998.            Raina was promoted to Executive Vice

President, Chief Operating Officer in December 1998 and was appointed President effective

August 2, 1999, CEO effective September 23, 1999 and Chairman in May 2002. According to the

Ebix Proxy Statement dated August 19, 2020 (“2020 Proxy”), Raina’s “strategic direction for the

Company and implementation of such direction has proven instrumental for the Company’s

growth and success.”

       28.        According to the 3Q20 10-Q, Raina is Ebix’s “top operating decision-maker as to

performance and allocation of resources:”

         The Company operates within one reportable segment whose results are
         regularly reviewed by Ebix’s Chief Executive Officer, Defendant Robin Raina
         (“Raina”), Ebix’s top operating decision-maker as to performance and
                                                   12
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 16 of 81




         allocation of resources.

       29.     According to the 2020 Proxy, Raina is described as the visionary “single leader” of

Ebix who:

         serves as both the Chief Executive Officer and Chairman of the Board. We
         combine this traditional leadership structure with a board structure in which
         Mr. Raina is the only non-independent director. We believe this leadership
         model, with our Chief Executive Officer also serving as Chairman of our Board,
         benefits our Company in several ways. A combined Chairman/Chief Executive
         Officer role helps provide strong, unified leadership for our management team
         and Board. Our customers, suppliers and other business partners view our
         Chairman/Chief Executive Officer as a visionary leader in our industry, and we
         believe that having a single leader for the Company is good for our
         business. (Emphasis added.)

       30.     At the 2016 Annual Meeting, the stockholders approved a Bonus Plan for

Defendant Raina which provides for the payment of annual cash incentive awards to the

Company’s CEO based upon the achievement by the Company of specified performance goals.

Participation in the Bonus Plan is limited to the CEO of the Company. The Bonus Plan provides

that Raina is eligible to receive cash incentives in connection with a particular fiscal year during

the term of the Bonus Plan if the Company meets or exceeds certain performance goals set each

year by the Compensation Committee.

       31.     According to the 2020 Proxy, Defendant Raina beneficially owns 4,378,892 shares

of Ebix stock, or 14.3% of the outstanding shares.

       32.     Defendant Raina was described as instrumental to Ebix’s success in the 2019 Form

10-K filed with the SEC on March 2, 2020:

         Our future success is substantially dependent on the continued services and
         continuing contributions of our senior management and other key personnel,
         particularly Robin Raina, our President and Chief Executive Officer, and
         Chairman of the Board. Since becoming Chief Executive Officer of the
         Company in 1999, Mr. Raina's strategic direction and vision for the Company
         and the implementation of such direction has been instrumental in our profitable
         turnaround and growth.


                                                13
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 17 of 81




       33.     Defendant Hamil was the Company’s CFO during the Class Period. Defendant

Hamil signed the 3Q20 10-Q filed with the SEC, which included the SOX certifications quoted

above, which he signed as the “Global Chief Financial Officer (Principal Financial and Accounting

Officer).” Hamil also serves as the Company’s Corporate Executive Vice President. Earlier in

his career, Defendant Hamil was a staff auditor at Ernst & Young LLP and is a certified public

accountant (inactive — State of Alabama).

       34.     Defendants Raina and Hamil (collectively the “Individual Defendants”), because

of their positions with Ebix, possessed the power and authority to control the contents of Ebix’s

reports to the SEC, press releases, and presentations to securities analysts, money and portfolio

managers and institutional investors, i.e., the market. On information and belief, the Individual

Defendants were provided with copies of Ebix’s reports and other statements alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Because of their positions and access to material

nonpublic information, the Individual Defendants knew that the adverse facts specified herein had

not been disclosed to and were being concealed from the public, and that the positive

representations which were being made were materially false and/or misleading and omitted

material facts. The Individual Defendants are liable for the materially false statements and

omissions alleged herein.

IV.    SUBSTANTIVE ALLEGATIONS

       A.      Background

               1.      Company Overview

       35.     Founded in 1976 as Delphi Systems, Inc., Ebix provides on-demand software and

e-commerce services to the insurance, financial, healthcare and e-learning industries. Although it

has operations worldwide, Ebix’s operations are overwhelmingly weighted in India and its

                                                14
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 18 of 81




revenues and profits are primarily derived from its EbixCash subsidiary, whose operations are in

India, particularly payments solutions such as prepaid cards and gift cards, as described in detail

herein. International revenue accounted for 73.4% and 68.6% of Ebix’s total revenue for the

twelve months ended December 31, 2020 and 2019, respectively.

       36.     EbixCash has become a primary driver of Ebix’s revenue, profit and success. Ebix’s

2020 10-Kreported that “the increase in 2020 total revenue year-over-year was due primarily to

strong demand for the Company’s payment solutions offerings in India (primarily prepaid gift

cards), which increased by more than $200 million year-over-year to approximately $256

million, or 590% year-over-year growth.” As reported on the November 9, 2020 Third Quarter

Investor Call, “EbixCash revenues grew 268% in third quarter of 2020 versus the third quarter of

2019. On a sequential basis, EbixCash overall revenues grew 82% in the third quarter of 2020 over

second quarter of 2020.” The 3Q20 10-Q reported that:

       total revenues increased year-over-year during the third fiscal quarter of 2020
       due primarily to strong demand for the Company’s payment solutions offerings
       in India. . . . Revenues impacted by COVID-19 through September 30, 2020
       were substantially offset by an approximately $98 million increase in payment
       solutions revenues, primarily in India. This substantial increase reflects the strong
       demand for prepaid cards and other electronic payment solutions since the
       COVID-19 pandemic arose. (emphasis added)

               2.      EbixCash

       37.     In May 2017, Ebix took a leadership position in the digital payments market in

India by acquiring an 80% stake in ItzCash, the dominant payment solutions exchange in India.

The acquisition, which valued ItzCash (which became EbixCash) at $150 million, was touted as

providing the Company with the opportunity to process financial, insurance, and healthcare

transactions on an integrated Exchange. The press release announcing the acquisition on May 24,

2017, stated in relevant part:



                                                15
Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 19 of 81




JOHNS CREEK, GA – May 24, 2017 – Ebix, Inc. (NASDAQ: EBIX), a leading
international supplier of On-Demand software and E-commerce services to the
insurance, financial, e-governance and healthcare industries, today announced that
it has entered into a joint venture with India-based Essel Group, while acquiring an
80% stake in ItzCash, India’s leading payment solutions Exchange. ItzCash is
recognized as a leader in the prepaid cards and bill payments space in India, besides
being the only profitable payments solutions provider out of all its peers, while
having grown at a CAGR of 35% over the last 3 years.

A leading driving force in the digitization of cash across India, ItzCash is a
Financial Exchange for payment solutions that connects 75+ million consumers and
1,500+ corporate partners on its integrated payments solutions superhighway. With
an Omni-channel strategy that encompasses a distribution network of 75,000+
physical retail outlets, the Company today is recognized as a leader in the prepaid
cards and bill payments space. ItzCash processes approximately 600,000
transactions per day and approximately $2 Billion in annual payment volume, with
an industry leading transaction success rate of 99%.

                                  *       *        *

Key Strengths

   •   The Company is recognized as a leader in the Gift card space with brand
       gift cards across all categories with 100+ Brand copartners like Amazon,
       Flipkart.com, Croma, Lifestyle, Big Bazaar, Tanishq, BookMyShow.com,
       Reliance Digital, MakeMyTrip.com, Café Coffee Day, Pizza Hut,
       Myntra.com, Pantaloon etc.

                              *       *        *

“With the youngest tech-savvy society, the largest middle class, a 1.3 billion
population, a country committed to going digital and a growth rate of 7% plus, India
is an emerging economic superpower today. We are big believers in the power of
exchanges and thus have been keen to take an early position in India in terms of
powering financial and insurance exchanges,” said Ebix Chairman, President and
CEO Robin Raina. “In ItzCash, we found attributes that none of their peers had –
market penetration across 3000 cities, 75,000+ brick & mortar distribution outlets,
a CAGR of approximately 35% and the only company who was profitable amongst
all its peers. With one of India’s most prominent business houses, the Essel Group
deciding to align their interests with Ebix, the decision to invest in ItzCash became
easy for us.”

Robin added, “We believe that the synergies between Ebix and ItzCash are at
multiple levels and the ItzCash exchange when complemented with Ebix’s portfolio
of insurance & healthcare services along with our international scale, will set the
foundations of a very powerful and scalable business opportunity.”

                                          16
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 20 of 81




        38.    Described as employing a “Phygital” strategy that combines over 320,000 physical

distribution outlets in India and many Associations of Southeast Asian Nations (“ASEAN”)

countries, to an online digital platform, the Company’s EbixCash Financial exchange portfolio

includes: domestic and international money remittance, foreign exchange (Forex), travel, prepaid

and gift cards, utility payments, software solutions for lending and wealth management in India

and other markets.

        39.    Revenues from EbixCash are primarily derived from the sales of prepaid gift cards

and consideration paid by customers for financial transaction services, including services like

transferring or exchanging money. The significant majority of EbixCash revenue is for a single

performance obligation and is recognized at a point in time. These revenues vary by transaction

based upon channel, send and receive locations, the principal amount sent, whether the money

transfer involves different send and receive currencies, and speed of service. EbixCash also offers

several other services, including payment services and ticketing and travel services for which

revenue is impacted by varying factors. EbixCash acts as the principal in most transactions and

reports revenue on a gross basis, as EbixCash controls the service at all times prior to transfer to

the customer, is primarily responsible for fulfilling the customer contracts, has the risk of loss, and

has the ability to establish transaction prices. As set forth more fully herein, the main services from

which EbixCash derives revenue are gift cards and prepaid cards, travel exchanges, money

transfers, Forex and remittance services, and technology services.

        40.    Among its operations, EbixCash sells general purpose prepaid gift cards, that can

be later redeemed at various merchants, to corporate customers and consumers. The gift cards are

co-branded between EbixCash and its card-issuing banking partner(s) and are affiliated with major

payment associations such as VISA, Mastercard, and Rupay. The gift cards are sold to a diversified



                                                  17
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 21 of 81




set of corporate customers from various industries. The gift cards are used by corporate customers

to disburse incentives to the end users, which are primarily their employees, agents and business

associates. The gift cards sold by EbixCash are not reloadable, cannot be used at ATMs or for any

other cash-out or funds transfer transactions, and are subject to maximum limits per card (currently

INR10,000 or approximately $140.00, depending on the exchange rate). Gift cards issued by

EbixCash are valid for a period of 15 months from the date of issuance for virtual cards and three

years for physical cards. EbixCash has entered into arrangements with banks and financial

institutions to settle payments to merchants based on utilization of the gift cards.

         41.    Ebix has end-to-end responsibilities related to the gift cards sold, from the

activation and ongoing utilization of the gift cards to customer service responsibilities to risk of

loss due to fraud on the gift cards sold. EbixCash acts a principal in the sale of gift cards and, thus,

gift card revenue is recognized on a gross basis (full purchase value at the time of sale) with the

corresponding cost of the gift cards recorded as cost of services provided. Unredeemed gift cards

at December 31, 2020 were not significant to Ebix’s financial results and were recorded as deferred

revenues in the financial results.

         42.    Ebix reported the substantial revenue growth in payment solutions in

Management’s Discussion and Analysis of Financial Condition and Results of Operations

(“MD&A”) in the 3Q20 10-Q, which stated in relevant part:

         While our travel, foreign exchange and remittance businesses continue to be
         materially negatively impacted by COVID-19, total revenues increased year-
         over-year during the third fiscal quarter of 2020 due primarily to strong
         demand for the Company’s payment solutions offerings in India.

                                            *     *       *

         For the nine months ended September 30, 2020 the Company’s travel, foreign
         exchange and remittance business revenues declined by over $100 million year-
         over-year, a decrease of greater than 60%. Revenues impacted by COVID-19
         through September 30, 2020 revenues were substantially offset by an

                                                  18
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 22 of 81




         approximately $98 million increase in payment solutions revenues, primarily
         in India. This substantial increase reflects the strong demand for prepaid
         cards and other electronic payment solutions since the COVID-19 pandemic
         arose.

        43.    The Ebix Third Quarter 2020 Investor Call took place on November 9, 2020.

Defendants Raina and Hamil participated, among others. Defendant Raina explained during the

call that the EbixCash revenue growth enhanced the lucrative prospects of the planned IPO of Ebix

Cash:

         EbixCash revenues grew 268% in third quarter of 2020 versus the third
         quarter of 2019. On a sequential basis, EbixCash overall revenues grew 82%
         in the third quarter of 2020 over second quarter of 2020. Remittance revenues
         grew 46% sequentially, while foreign exchange revenues grew 113%
         sequentially. Travel revenues grew 346% sequentially, while our technology-
         based India revenues grew 8% sequentially in third quarter of 2020. I expect
         EbixCash revenues to continue to grow in coming quarters with the gradual
         improvement in the travel, foreign exchange and e-Learning areas besides the
         organic growth in our other business areas. We are, for example, presently
         pursuing some large opportunities in the bus exchange arena that are highly
         recurring and income-intensive. We are presently trying to draw a balance
         between our efforts to grow our EbixCash margins and our attempts to be a
         leader in the financial markets. EbixCash performance is particularly
         noteworthy when you compare it to its key competitors with high valuations
         who collectively lost $1 billion last year in the Indian market and delivered
         much less top line growth than EbixCash.

                                          *       *       *

         With regards to the IPO, we are keeping our fingers crossed as we look at the
         overall IPO climate improve in India. We already have 3 top investment banks
         on our site with a fourth investment bank to be added to the investment banking
         team. We already have the legal firms hired, along with a Big Three firm for
         subject matter analysis work that goes into our IPO documents. The IPO effort
         is a very involved process that entails hiring of 3 to 4 set of legal firms, multiple
         subject matter, analyst firms, a credit rating firm, IR and PR firm, auditors to
         approve all numbers being filed across 3 years for all subsidiaries, et cetera. We
         think that it is prudent to let the COVID-19 crisis blow over and let the markets
         normalize before we launch our IPO. Accordingly, we intend to work closely
         with all our investment bankers through this period, and keep parcels in a
         ready-mode for the IPO, while we wait for this pandemic to pass. We’re
         keeping a close watch on the improving financial markets in India. The recent
         IPOs in India have been heavily oversubscribed, and there seems to be a pent-
         up demand for solid IPOs. There are a number of big IPOs planned next year.

                                                  19
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 23 of 81




        And we hope that we will be one of them. We will keep you informed about
        that.

        We see the IPO as a possible multibagger opportunity for the shareholders of
        Ebix, as all other financial exchange sector companies in India with billions of
        dollars in valuation do not have the strong financial metrics that our operation
        in India has. If anything, the COVID-19 period has further shown the strength
        of our business model. (Emphasis added.)

       44.    During the call, Jeffrey Lee Van Rhee, Partner & Senior Research Analyst, Craig-

Hallum Capital Group LLC, Research Division, asked the following questions about the

importance and potential of the payments business and Defendant Raina answered as follows:

        JEFFREY LEE VAN RHEE: Okay. Okay. And then secondly, I guess, Robin,
        as it relates to the payments business, the payments card for the digital payment
        solutions side is seeing very strong demand. Can you help put some -- a little
        more clarity around that. What was it in Q2? What was it in Q3? Kind of what’s
        the trajectory in Q4? It sounds like you’ve seen strength there. And I think you
        made a comment in the script that you -- since that strength will continue, it will
        be a bigger part of the business. Obviously, it has substantial negative impacts
        on the gross margin side, but I’m sure has some uplift on the EBITDA dollar
        side.

        So just talk about that business, if you can quantify it and then the thinking
        around why it’s surging and whether or not you want to continue to lean into
        that revenue stream?

        ROBIN RAINA: Well, Jeff, first of all, I mean, look at our competition. Meaning
        I have worthy competitors out there who only do payment solutions, are
        presently -- and are presently getting valued in -- up between $10 billion and
        $20 billion with way lesser revenues, $450 million, $400 million of revenue and
        $600 million, $700 million of lost sales. So clearly, market seems to still like
        the payments business. So having said that, from our perspective, being in
        payment business is very important because it makes us completely -- it
        spreads our reach virtually across the country. It is -- this is amazing
        marketing for us. Besides -- I -take the point of lower gross margin. There’s no
        question about it. At the same time, this takes us everywhere across the world it
        allow -- it across the country. It allows us to cross-sell so many of our remaining
        products. So when you consider all of that, when you put that into the mix, we
        think that’s a good position to be in to continually -- there are high-margin areas
        and then there are lower margin areas. So if your lower-margin areas allow you
        to sell more of your high-margin areas then you should continue with the lower
        margin area as long as you’re not losing money on any one of those.



                                                20
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 24 of 81




         And having said that, we expect the payments businesses to continue to
         improve. Part of it is what COVID has done, it has created a new thinking
         pattern where people now are -- especially in the payments business, people
         don’t want to touch an ATM machine now. People -- you’re going to see more
         and more of these ATM machines go out of play. So people are wanting to do
         touchless systems. People are trying to buy more stuff online right now, maybe
         now it’s not going to change entire India overnight simply because India has a
         pretty good lower middle class and a very strong lower -- and has a very strong
         middle class. So having said that, and a lot of them are illiterate. So it’s not that
         easy to make everybody digital overnight. At the same time, there is a
         continuous move in that direction right now. And if you see some of the larger
         players that have entered the market, what has happened is, if you see the -- right
         now, for example, Google Pay has become the largest player in the market with
         more than -- between PhonePe and Google Pay, they now have close to 70% of
         the market. And then you have players like Paytm come in with much smaller
         market share because it’s become a very important area of the business.

         So everybody feels -- the reason they want to play into this business area
         because this may take them everywhere. And then they will obviously cross-
         sell all their remaining products. So for obvious reasons, when we do our
         payment services, we’re also able to market our remaining product because
         everything is connected, right? Where we become the brand who -- the only
         player who cannot only do payment solutions, but incidentally, we can handle
         -- we can conduct their ForEx, their travel, you want to buy your bus tickets
         or whatever you want to do, we are virtually there with all those different tool
         sets. And incidentally, for all of those, they still need to use that -- some kind
         of a card or something out there. So we feel it’s a complete -- it meshes in
         really well with our overall strategy. (Emphasis added.)

        45.    The Ebix 2020 10-K explained the reasons for the astronomical revenue growth for

Ebix’s payment solutions in India during 2020, primarily prepaid gift cards. According to the 2020

10-K:

         the increase in 2020 total revenue year-over-year was due primarily to strong
         demand for the Company’s payment solutions offerings in India (primarily
         prepaid gift cards), which increased by more than $200 million year-over-year
         to approximately $256 million, or 590% year-over-year growth. The increased
         demand for prepaid gift cards in India was primarily due to: (i) changes in
         regulations by the Reserve Bank of India related to debit cards, which has
         shifted demand in the market towards prepaid gift cards; (ii) COVID-19,
         which has facilitated increased online and electronic commerce due to
         restrictive lockdowns in 2020; and (iii) the Company's increased marketing
         efforts around the prepaid gift card business. (emphasis added)

        46.    During the April 27, 2021 Investor Call in which both Defendants Raina and Hamil

                                                  21
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 25 of 81




participated, Defendant Hamil further described the sequential growth in payment solutions of

96% from 3Q20 to 4Q20 and the reasons for such growth:

         The payment solutions business increased 96% sequentially in the fourth
         quarter from Q3 2020 and for the fiscal year experienced year-over-year
         growth of approximately 590%. This growth was fueled by several factors.
         First, the Government of India has made the digitization and electronification of
         the Indian economy a priority in recent years. Second, actions taken in 2019 by
         the regulatory authorities in India resulted in prepaid gift cards being an
         attractive product for customers relative to traditional debit card options. Third,
         COVID-19 and the lockdowns that resulted from the pandemic increased the
         demand for our prepaid gift cards. And lastly, Ebix consciously targeted this
         product with increased marketing efforts to address market demand and
         increase our own EbixCash brand awareness through the co-branded gift
         cards between EbixCash and our bank partner. (Emphasis added)

       B.      Ebix Plans the Spinoff of EbixCash in an Initial Public Offering

        47.    Beginning in 2018, Defendants advised the market that they intended to spin off

EbixCash in an IPO, which the Individual Defendants knew could be highly lucrative both for the

Company and for themselves personally. For instance, Inc42, a news service focused on India-

based technology startups, published an article on August 15, 2018 titled “With An Eye On IPO

In India For 2019, Ebix May Invest $500 Mn More In Acquisitions.” The article reported that

“with plans to make EbixCash, the Indian subsidiary of Ebix Inc, public next year, the parent

company has continued to double down on its aggressive acquisition strategy in India.” The article

quoted Raina as saying that Ebix was planning the IPO for some time in 2019.

        48.    On June 18, 2019, in a press release titled “Ebix Commences EbixCash IPO Process

while Targeting a Q2 2020 IPO,” the Company announced that it was moving forward with the

planned IPO of EbixCash and was intending to proceed in the second quarter of 2020:

       JOHNS CREEK, Ga., June 18, 2019 (GLOBE NEWSWIRE) -- Ebix, Inc.
       (NASDAQ: EBIX), a leading international supplier of On-Demand software and
       E-commerce services to the insurance, financial, healthcare and e-learning
       industries announced that its Board of Directors has approved the process of
       appointment of up to five investment bankers, with an initial public offering (IPO)
       targeted timeline of Q2 2020 for its EbixCash operations headquartered in India.

                                                 22
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 26 of 81




       The Company announced that is in advanced stages of selection of investment
       bankers, towards launching the EbixCash IPO on the Indian stock exchanges. The
       details of the IPO in terms of the targeted money raise and the bankers who would
       lead this exercise will be announced in due course.

       With a “Phygital” strategy that combines 320,000 physical distribution outlets in
       many Southeast Asian Nations (“ASEAN”) countries, to an Omni-channel online
       digital platform, the Company’s EbixCash Financial exchange portfolio
       encompasses leadership in areas of domestic & international money remittance,
       foreign exchange (Forex), travel, pre-paid & gift cards, utility payments, lending,
       wealth management etc. in India and other markets.

       EbixCash’s Forex operations have emerged as a leader in India’s airport Foreign
       Exchange business with operations in 32 international airports including Delhi,
       Mumbai, Bangalore, Hyderabad, Chennai and Kolkata, conducting over $4.8
       billion in gross transaction value per year.

       EbixCash’s inward remittance business in India conducts approx. $5 billion gross
       annual remittance business, confirming its undisputed leadership position in India.
       EbixCash, through its travel portfolio of Via and Mercury, is also one of Southeast
       Asia’s leading travel exchanges with over 2,200+ employees, 212,450+ agent
       network, 25 branches and over 9,800 corporate clients; processing an estimated
       $2.5 billion in gross merchandise value per year.

       EbixCash’s technology services Division has emerged as a leader in the areas of
       lending technology, asset & wealth management technology, travel technology in
       India; besides having grown its international expanse to Europe, Middle East,
       Africa and ASEAN countries.

       EbixCash’s investments in targeted asset-lite technology startups like Routier and
       AHA taxis have positioned it as a key player in niche sectors like trucking logistics
       and intercity corporate and consumer cab travel respectively.

       49.        On January 6, 2020, Ebix provided investors with an update on the planned IPO of

EbixCash. In a press release titled “EbixCash Announces IPO Update,” the Company stated, in

pertinent part:

       NOIDA, INDIA & JOHNS CREEK, GA – January 6, 2020 – EbixCash, a fully
       owned subsidiary of Ebix, Inc. (NASDAQ: EBIX), a leading international supplier
       of On-Demand software and E-commerce services to the insurance, financial,
       healthcare and e-learning industries today announced an update on its EbixCash
       IPO plans in India.



                                                 23
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 27 of 81




       EbixCash announced that it is continuing to make progress in terms of moving
       forward with its IPO plans. The Company declared today the appointment of two
       domestic legal counsel and one international legal counsel, to handle its IPO.

       The Company also said that it will soon announce the appointment of a reputed
       international industry analyst firm towards analyzing the industry and EbixCash’s
       relative position in the markets with respect to the industry. All of this detailed
       analysis would form an integral part of the EbixCash Draft Red Herring Prospectus
       (DRHP) – the offer document to be filed by the company for its public IPO.

       The Company declared that it is also evaluating a number of international
       investment bankers, with a view to appoint one or two international investment
       bankers, as the Company deems fit. The Company intends to formalize the
       appointment/s soon, with a view to finalize its investment banking roster.

       On 4th September 2019, the Company announced the appointment of ICICI
       Securities as the Left Banker, besides being one of the Book Running Lead
       Managers for the IPO. The Company also announced the appointment of Axis
       Capital and Edelweiss Financial Services as Book Running Lead Managers on the
       same date.

       50.     On March 2, 2020, Seeking Alpha published an article titled “Ebixcash IPO, BSE

[Bombay Stock Exchange] Deal Make Ebix a Buy at its 4-Year Low.” Among other things, the

article opined on the potential value of the EbixCash IPO by comparing it to other recent spinoffs

based on EbixCash’s past and expected performance:

       In the past few years, Ebix has been focused mostly in the Indian market. It has
       successfully penetrated the industry through a number of acquisitions. In 2018, the
       company acquired 13 companies in the country. Last year, it spent more than $337
       million to acquire Yatra. Yatra is now part of Ebixcash making it the second-biggest
       online travel company after MakeMyTrip (MMYT), which is valued at more than
       $2.65 billion. China’s CTrip owns 49% of the company.

       Ebixcash has other cash-related offerings ranging from hotels, trucks, mobile
       money, currencies and bill payments. Today, Ebixcash is the biggest division for
       Ebix. In the most recent quarter, the division made more than $82 million.

       In the earnings call, the management said that the IPO process was ongoing. The
       likely valuation is not yet known. However, a close look at the Indian industry can
       give a picture of what to expect. For example, MakeMyTrip is valued at more than
       $2.65 billion, while growing at 13%. Meanwhile, Ebixcash made $82 million, has
       better margins, and has a faster growth rate. In the last quarter, without acquisitions,
       Ebixcash grew by 23%.


                                                 24
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 28 of 81




       Also, the company expects Ebixcash to make between $500 million and $600
       million in the coming year. Therefore, at minimum, I expect the company to
       receive a valuation of more than $1.5 billion. In the earnings call, the company
       talked about a company that received a valuation of $1.5 billion even with its
       annual revenue of $1.5 billion.

       Ebixcash has some significant challenges ahead. The biggest challenge is
       competition, with all its sub-sectors facing significant competition. For example,
       its forex service is facing challenges from the likes of Transferwise and Google Pay
       while its taxi business facing competition from the likes of Uber (UBER) and Ola.
       Still, the company has something that other companies in the cash industry don’t
       have. It has a physical presence throughout the country. This is advantageous since
       70% of the Indian population stays in the rural areas. Therefore, we expect the IPO
       to be positive for the company’s shareholders, who will likely receive a special
       dividend. It will also be positive for the company because it will help it do some
       deleveraging (emphasis added).

       51.    During the November 9, 2020 third quarter investor call, Defendant Raina stated

regarding the IPO:

        With regards to the IPO, we are keeping our fingers crossed as we look at the
        overall IPO climate improve in India. We already have 3 top investment banks
        on our site with a fourth investment bank to be added to the investment
        banking team. We already have the legal firms hired, along with a Big Three
        firm for subject matter analysis work that goes into our IPO documents. The
        IPO effort is a very involved process that entails hiring of 3 to 4 set of legal
        firms, multiple subject matter, analyst firms, a credit rating firm, IR and PR firm,
        auditors to approve all numbers being filed across 3 years for all subsidiaries, et
        cetera. We think that it is prudent to let the COVID-19 crisis blow over and let
        the markets normalize before we launch our IPO. Accordingly, we intend to
        work closely with all our investment bankers through this period, and keep
        parcels in a ready-mode for the IPO, while we wait for this pandemic to pass.
        We’re keeping a close watch on the improving financial markets in India. The
        recent IPOs in India have been heavily oversubscribed, and there seems to be
        a pent-up demand for solid IPOs. There are a number of big IPOs planned
        next year. And we hope that we will be one of them. We will keep you informed
        about that.

        We see the IPO as a possible multibagger opportunity for the shareholders of
        Ebix, as all other financial exchange sector companies in India with billions of
        dollars in valuation do not have the strong financial metrics that our operation
        in India has. If anything, the COVID-19 period has further shown the strength
        of our business model. (Emphasis added).




                                                25
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 29 of 81




       52.     On April 16, 2021, the Company issued a press release updating investors on the

EbixCash IPO. In that release, Defendants announced that the India-based subsidiary had decided

to commence work on the IPO following a meeting with four investment banks, including ICICI

Securities, Axis Capital, SBI Capital, and Edelweiss Financial Services. Those four financial

institutions were expected to be the lead managers of the proposed IPO. In pertinent part, the

April 16, 2021 press release stated:

       NOIDA, India and JOHNS CREEK, Ga., April 16, 2021 (GLOBE NEWSWIRE) -
       - Ebix, Inc. (NASDAQ: EBIX), a leading international supplier of On-Demand
       software and E-commerce services to the insurance, financial, healthcare and e-
       learning industries today announced that its EbixCash Indian subsidiary has
       decided to commence work with immediate effect, leading to the proposed IPO of
       EbixCash. The Company made that decision after a meeting of all the four
       investment bankers with the Company a few days back. ICICI Securities, Axis
       Capital, SBI Capital & Edelweiss Financial Services are Lead Managers to the
       proposed EbixCash IPO.

       Accordingly, the Company has decided to engage two statutory auditors in a dual
       auditor role (a named national auditor and a named international auditor) for the
       IPO, to commence the 3-year audit exercise leading to filing of the draft red herring
       prospectus (DRHP), with the Securities and Exchange Board of India. DHRP is the
       preliminary registration document prepared by the investment bankers for the
       prospective IPO. The Company is targeting the filing of the DHRP by the fourth
       quarter of 2021 with a targeted IPO in the first quarter of 2022.

       EbixCash also announced earlier that it has already engaged the domestic and
       international legal firms for this exercise. The Company has also selected a BIG4
       accounting firm for the market and product analysis sections of the DHRP. Over
       the next few months, the Company will be engaging a few other firms for various
       elements of the DHRP.

       A few weeks back, the Company had announced the addition of SBI Capital
       Markets as the fourth Lead Manager for the EbixCash IPO, besides ICICI
       Securities, Axis Capital & Edelweiss Financial Services who were appointed Book
       Running Lead Managers for the IPO earlier. ICICI Securities serves as the Left
       Banker for the IPO.

       53.     The performance incentives embedded in the Individual Defendants’ compensation

render them poised to benefit tremendously from the IPO of EbixCash. For instance, Defendant



                                                26
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 30 of 81




Raina’s Bonus Plan, approved by Ebix’s shareholders in 2016, provides for the payment of annual

cash incentive awards reflective of certain performance goals. The Bonus Plan provides that Raina

is eligible to receive cash incentives in connection with a particular fiscal year during the term of

the Bonus Plan if the Company meets or exceeds certain performance goals set each year by the

Compensation Committee. Accordingly, Defendant Raina had every motivation to complete the

EbixCash IPO, and to enhance the perceived value of EbixCash – and indeed Ebix itself – so as to

complete the EbixCash IPO at the highest possible price and benefit financially from an IPO as a

more than 14% shareholder of Ebix.

       C.       Ebix’s History of Suspicious Accounting Practices and Misleading Investors

       54.      Defendants’ false and misleading statements and material omissions about the

sufficiency of Ebix’s internal control over financial reporting occurred within the context of Ebix’s

history of suspicious accounting practices and misleading investors, particularly at a time when

Ebix was touting the potential for a lucrative IPO of EbixCash, which would benefit Raina

financially as the owner of more than 14% of Ebix’s stock.

       55.      Since at least 2018, the financial media has been voicing concerns over Ebix’s

accounting and senior management’s lack of transparency with investors. For instance, between

December 2018 and July 2019, Fraser Perring (“Perring”) of Viceroy Research (“Viceroy”)

published no less than seven reports regarding Ebix. On December 11, 2018, in a report titled

“Ebix – Goodwill Hunting,” Viceroy reported on “accounting irregularities, undisclosed tax

investigations, auditor shuffling” and “accounting irregularities dating as far back as 2008 to the

present day.” Among the issues pointed out in this article were the improper recording of revenue

and the engagement of an auditing firm too inexperienced to expose the discrepancies:

            •   Numerous accounting discrepancies in years 2013 to 2018 regarding the
                recognition of goodwill and acquisitions within the Ebix group. These


                                                 27
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 31 of 81




               discrepancies have largely gone unnoticed due to the delay in local filings
               being signed off and the multi-jurisdictional nature of these transactions.

          •    Over the course of our investigation we uncovered evidence of what we
               believe is a scheme to incorrectly book revenue and earnings. We believe
               this is done through the shuffling of assets from one subsidiary to another
               while improperly booking internal revenues, and contingent consideration
               “cookie jar” accounting.

          •    We are limited by the recency of the available subsidiary filings. We believe
               this behavior continues to take place. Ebix’s acquisition spree in India
               further muddies the waters.

          •    Ebix announced a change in auditor to T.R. Chadha from Cherry Bekaert
               (of MiMedx fame) after reporting material weaknesses regarding purchase
               and income tax accounting, pursuant to appointing a big four accounting
               firm in Q1 2019.

          •    T.R. Chadha has never audited a US-listed entity and was auditor of
               several Indian Ebix subsidiaries in which there appear to be several
               accounting discrepancies.

(Emphasis added).

       56.     Two days later, on December 13, 2018, Viceroy published another piece on Ebix,

this one titled “Ebix – The Taxman Cometh,” which reported that Indian tax authorities had

searched Ebix’s Mumbai offices. That report noted that although Defendant Raina asserted that

Ebix has “never been on the wrong side of any regulatory or tax authority,” the Company had, in

fact, settled a dispute with the IRS for approximately $20 million, was the target of a “prolonged”

SEC investigation, and was the subject of a “possible ongoing DOJ investigation.”

       57.     The December 13, 2018 Viceroy report stated that, “contrary to Raina’s claims, it

appears his conduct was subject to regulatory scrutiny even prior to his rise to CEO. Ebix’s former

auditor, Arthur Anderson, was charged by the SEC for improper conduct and fraud relating to the

audit of Ebix’s revenue recognition practices at a time where Raina was VP of Sales and Marketing

and COO.” (Emphasis added.)


                                                28
            Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 32 of 81




        58.      Yet another Viceroy report, published on January 7, 2019, shone a light on a “major

red flag” at Ebix and management’s tendency to mislead investors regarding contracts. The report,

titled “Ebix – Ebix’s 2019 ‘Not-So-Good Business Acumen’ Nomination,” stated as follows:

        Ebix Inc (NASDAQ: EBIX) have come out with multiple acquisitions and service
        “deals” since our multiple publications on the Company. On further investigation,
        we found that one of Ebix’s announced contracts had not yet been finalized. Ebix
        retracted its press release about a Dubai Forex Services contract: investors were
        misled on the status of the contract.

        This is a major red flag, and exaggerates what we believe is an already extremely
        high risk investment strategy at Ebix.

        Investors will note that Ebix have avoided commenting on the audit committee’s
        recommendation for Ebix to retain the services of Top 4 Auditor for regulatory
        reasons. We can only assume the Top 4 preferred to give ad hoc accountancy
        advice rather than full audit responsibilities.

(Emphasis added).

        59.      On March 19, 2019, Viceroy submitted a request to the SEC, pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for all consumer complaints made against

Ebix. The SEC’s response was telling: in a letter to Viceroy on June 20, 2019, the SEC refused to

turn over certain information relating to whistleblowers, enforcement activity, and confidential

sources working with law enforcement – thus implicitly acknowledging the existence of such

activity.

        60.      On January 15, 2019, in an article titled “Stock Sale Came Days Before

Announcement Sent Ebix Shares Plummeting,” The Atlanta Journal-Constitution reported that

Ebix’s controlling shareholder with ties to the Board sold a sizable block of shares just before the

Company announced a change in auditor, which, according to legal experts, “rais[ed] questions of

insider trading.” In reporting on an auditor shakeup at the Company – which would become a

familiar occurrence at Ebix – the article stated:



                                                    29
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 33 of 81




       Rennes Foundation, an entity based in Liechtenstein with a controlling interest in
       Ebix, sold 12,800 shares on Oct. 3. Rennes’ lead director, Zurich attorney Rolf
       Herter, sits on Ebix’s board of directors.

       Two days later, on a Friday, the company announced it was changing auditors,
       from Virginia-based Cherry Bekaert to an Indian firm, T R Chadha & Co.
       According to a federally-required Form 8-K filed with the U.S. Securities and
       Exchange Commission, the decision was “necessitated by the company’s revenue
       and asset concentration in India for the year 2018.”

The article also noted that Ebix has recently been the target of investigations by the SEC, U.S.

Department of Justice (“DOJ”), and the U.S. Internal Revenue Service (“IRS”).

       61.     In August 2019, Perring tweeted an excerpt from an article published by the

Economic Times showing that Defendant Raina had misled investors about the status of a

purported contract between Ebix and Dubai International Airport.            According to Perring,

Defendant Raina was “caught lying” when he claimed in November 2018 that EbixCash had

secured a contract with the Dubai airport. The existence of the contract could not be verified until

more than eight months later when, on July 18, 2019, an airport spokesperson confirmed the

agreement with EbixCash.

       62.     Financial analyst Praveen Chawla, in an article published on financial news service

GuruFocus.com on June 7, 2021, observed a “[l]ack of transparency in segment reporting” within

Ebix. According to Chawla, “A big issue I noticed is that in spite of Ebix conducting multiple

unrelated businesses, it reports as a single segment. This is odd as it is not clear why it does so.

This makes it very hard for investors to analyze and value a business within the corporate umbrella.

Everything is lumped together. Since the company continually and aggressively makes tuck-in

acquisitions, it becomes very difficult to ascertain if these acquisitions are adding or detracting

from the bottom line.”

       63.     The article continued: “Ebix has spent $812 million between 2008 and 2020

acquiring new businesses. Meanwhile, net income went from around $27 million to $89 million in
                                                30
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 34 of 81




that period (cumulative income of $946 million in the 2008 to 2020 period). This does not appear

to be an impressive return on investment. Return on invested capital has been declining

continuously for the last 15 years.”

       64.     What is more, Defendants’ propensity for deception has, in fact, resulted in

litigation. In 2020, online travel company Yatra Online, Inc. (“Yatra”) sued Ebix, among other

parties, in the Delaware Court of Chancery for fraud, breach of the covenant of good faith and fair

dealing, breach of contract, and tortious interference with contract in connection with a planned

merger between Yatra and Ebix. Yatra Online, Inc. v. Ebix, Inc., et al., Case No. 2020-0444-JRS

(Del. Ch.). The suit accuses Ebix of withholding material information while the parties negotiated

the terms of a merger and that Ebix had lied about the fact that its accounting practices were the

target of investigations by the SEC and other regulators. Motions to dismiss remain pending as of

the filing of this Amended Complaint.

       65.     Former Ebix employees have come forward to attest to the lack of internal control

over the Company’s financial reporting. For example, Confidential Witness 1 (“CW1”) , a former

Technical Accounts Manager who worked at Ebix’s Salt Lake City, Utah location from August

2011 to December 2018, reported that, from the very beginning of the CW’s tenure with the

Company in 2011, fellow employees described Ebix’s CEO, Defendant Raina, as “unethical” and

an executive who “mix[ed] his own personal interests in India with the company’s.”

       66.     Likewise, CW2 had serious concerns about the Company’s finances when RSM

resigned in February 2021. CW2 was Ebix’s Financial Controller and SEC Reporting Manager

from August 2020 to March 2021, the entirety of the Class Period, after which he served as SEC

Reporting Consultant until May 2021. CW2 reported directly to CFO Defendant Hamil, who

reported directly to the CEO, Defendant Raina. CW2’s job responsibilities included reconciling



                                                31
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 35 of 81




Ebix’s accounting for the year and preparing SEC filings. In his role, CW2 had direct visibility

into the auditor function and was aware of RSM’s resignation in February 2021. According to

CW2, “[a]uditors just don’t quit, unless there’s fraud or something. I used to be an external auditor

so I understand it. They will not just resign for no reason. I’ve never experienced resigning from a

client.” Critically, CW2 stated that Defendant Hamil – to whom CW2 directly reported – “was

devastated [over RSM’s resignation] because that’s a disaster. He said we had to find a new

auditor. So I started thinking about leaving.”

       67.     Although CW2 did not have visibility into Ebix’s operations or finances in India,

CW2 “wasn’t comfortable” remaining at Ebix after RSM resigned because of CW2’s concerns

over the internal control over financial reporting: “We have controls in place on the U.S. side,

however I’m not sure what other controls are in place in India for that matter.” (Emphasis

added). CW2 therefore resigned: “When I gave my resignation, Steve [Defendant Hamil] didn’t

want to let me go, so he asked me what he could do. I said, ‘Either you hire an internal auditor in

the U.S. who is under our supervision who will oversee the India operations, or I’m gone.’” CW2

told Defendant Hamil that Ebix needed to have someone from the U.S. handling the testing of

internal control, and that they needed to “look into the revenue process most definitely, because

that’s why they were having issues.” According to CW2, this function needed to be conducted in

the U.S.: “It’s a different culture here in the U.S., especially for auditors. That person would be

working under our supervision and it’s different. If the internal auditor is there in India and the

CEO is there – that’s a different scenario, especially because of the culture.” According to CW2,

this decision did not lie with Defendant Hamil, but with Defendant Raina in India.

       D.      The Regulatory Scheme

               1.      Sarbanes Oxley Act of 2002

       68.     “Internal control over financial reporting” refers to policies and procedures that

                                                 32
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 36 of 81




provide reasonable assurance regarding the reliability of financial reporting and the preparation of

financial statements for external reporting purposes in accordance with U.S. GAAP. A

corporation’s CEO and CFO are responsible for designing or supervising those procedures.

       69.     Pursuant to Section 302 of SOX, public companies must maintain “internal control

over financial reporting” and “disclosure controls and procedures.” 15 U.S.C. § 7241; 17 C.F.R.

§ 240.13a-15(a)-(d). “Internal control” over financial reporting is defined as “reasonable

assurance” regarding the “reliability of financial reporting and the preparation of financial

statements for external purposes in accordance with generally accepted accounting principles.”

17 C.F.R. § 240.13a-15(f). Critically, internal control safeguarding accuracy must be “under

the supervision of[ ] the issuer’s principal executive and principal financial officers.” 17 C.F.R.

§ 240.13a-15(f). “[D]isclosure controls and procedures” are “designed to ensure that information

required to be disclosed by the [company] in the reports that it files or submits under the Act ... is

recorded, processed, summarized and reported” and “communicated to the [company’s]

management.” 17 C.F.R. § 240.15d-15(e).

               2.      Public Filing Requirements--Quarterly Reports

       70.     Pursuant to SOX, public companies issue quarterly reports “evaluat[ing] any

change in the company’s internal control over financial reporting that occurred during a fiscal

quarter that has materially affected . . . the company’s internal control over financial reporting.”

SEC Release No. 33-8238 at *15.

               3.      Executive Certification of Filings

       71.     SOX requires that CEOs and CFOs of public companies certify public filings.

15 U.S.C. § 7241. Certification indicates that “based on the officer’s knowledge, the report does

not contain any untrue statement of material fact” and that the signing officers have “evaluated the

effectiveness of the [company’s] internal controls ... within 90 days prior to the report.” 15 U.S.C.

                                                 33
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 37 of 81




§ 7241(a).

       E.      The Auditing Standards Governing
               The Audit Of Ebix’s Financial Statements

       72.     SOX directed the Public Company Accounting Oversight Board (“PCAOB”) to

establish auditing and related professional practice standards for registered public accounting firms

to follow in the preparation and certification of audit reports for public companies in the U.S. As

a publicly-traded Delaware corporation, the audit of Ebix’s year-end December 31, 2020 financial

statements was subject to PCAOB standards.

               1.      An Auditor Must Obtain “Sufficient Appropriate Audit
                       Evidence” to Provide a Reasonable Basis for the Audit Opinion

       73.     PCAOB Auditing Standard (“AS”) 1001 states that “[t]he objective of the ordinary

audit of financial statements by the independent auditor is the expression of an opinion on the

fairness with which they present, in all material respects, financial position, results of operations,

and its cash flows in conformity with generally accepted accounting principles.” In order to meet

this objective, AS 1105.04 and 1105.05 state that an auditor must plan and perform audit

procedures to obtain sufficient appropriate audit evidence to provide a reasonable basis for his or

her opinion. Sufficiency is the measure of the quantity of audit evidence, which is affected by:

(1) the risk of material misstatement (in the audit of financial statements) or the risk associated

with the control (in the audit of internal controls over financial reporting); and (2) the quality of

the audit evidence obtained. (Emphasis added). In addition, pursuant to PCAOB AS 1105.06,

“appropriateness” is the measure of the quality of audit evidence, i.e., its relevance and reliability.

(Emphasis added). To be appropriate, audit evidence must be both relevant and reliable in

providing support for the conclusions on which the auditor’s opinion is based.

       74.     According to Ebix’s Form 8-K dated February 19, 2021, RSM was unable to

understand the business purpose of each identified significant unusual transaction as required by

                                                  34
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 38 of 81




PCAOB auditing standards because Ebix refused to (or was unable to because none existed)

provide sufficient and appropriate audit evidence to explain the business purpose of these

transactions “despite repeated inquiries” by RSM.

               2.      An Auditor Must Communicate with the Audit
                       Committee Regarding “Significant Unusual Transactions”

       75.     PCAOB 2401.66 defines “significant unusual transactions” as significant

transactions that are outside the normal course of business for the company or that otherwise

appear to be unusual due to their timing, size, or nature, and may be used to engage in fraudulent

financial reporting or to conceal the misappropriation of assets.

       76.     PCAOB AS 1301.12 states that an auditor shall communicate to a company’s audit

committee, inter alia, significant unusual transactions that: (1) are outside the normal course of

business for the company or that otherwise appear to be unusual due to their timing, size, or nature;

and (2) the policies and practices management used to account for the significant unusual

transactions. Moreover, PCAOB AS 1301.13(d) states that the auditor should communicate to the

audit committee the auditor’s understanding of the business purpose (or lack thereof) of the

significant unusual transactions.

               3.      An Auditor Must Identify Material Weaknesses
                       in Internal Controls Over Financial Reporting

       77.     According to PCAOB AS 1305.03, a material weakness in a company’s internal

control over financial reporting is defined as a deficiency, or a combination of deficiencies, in

internal control over financial reporting, such that there is a reasonable possibility that a material

misstatement of the company’s annual or interim financial statements will not be prevented or

detected on a timely basis. There is a reasonable possibility of an event when the likelihood of the




                                                 35
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 39 of 81




event is either “reasonably possible” or “probable.”1 Likewise, PCAOB AS 2201.62, states that

the auditor must evaluate the severity of each control deficiency that comes to his or her attention

to determine whether the deficiencies, individually or in combination, are material weaknesses as

of the date of management’s assessment.

       78.     Furthermore, PCAOB AS 2201.70, states that if the auditor determines that a

deficiency, or combination of deficiencies, might prevent prudent officials in the conduct of their

own affairs from concluding that they have reasonable assurance that transactions are recorded as

necessary to permit the preparation of financial statements in conformity with US GAAP, then the

auditor should treat the deficiency, or combination of deficiencies, as an indicator of a material

weakness.

               4.      Defendants Denied RSM “Sufficient Appropriate Audit Evidence”
                       to Evaluate “Significant Unusual Transactions,” Thus Undermining
                       the Fairness and Reliability of Ebix’s Financial Statements

       79.     RSM was engaged on June 12, 2020 to serve as Ebix’s independent auditor for the

year-ended December 31, 2020, and it performed audit services in connection with that audit until

its resignation on February 15, 2021.

       80.     According to Ebix’s Form 8-K dated February 19, 2021 and RSM’s letter dated

February 22, 2021, filed with the SEC on February 23, 2021, when conducting the 2020 audit of

Ebix, RSM identified certain significant unusual transactions during the fourth quarter of 2020

related to Ebix’s gift card business in India.

       81.     Ebix stated in its February 19, 2021 8-K that RSM resigned “…as a result of being

unable, despite repeated inquiries, to obtain sufficient appropriate audit evidence that would allow

it to evaluate the business purpose of significant unusual transactions that occurred in the fourth


1
 See Paragraph 3 of Financial Accounting Standards Board Statement No. 5, Accounting for
Contingencies.
                                                 36
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 40 of 81




quarter of 2020, including whether such transactions have been properly accounted for and

disclosed in the financial statements subject to the Audit.” RSM stated in its letter filed by Ebix

with the SEC on February 23, 2021 that it communicated:

       clearly and unequivocally [to Ebix] that if the information repeatedly requested
       by RSM — but which was not provided by the Company — related to gift cards
       issued by ItzCash/EbixCash in the fourth quarter of 2020 was further investigated,
       it might materially impact the fairness or reliability of the financial statements
       subject to RSM’s audit or affect RSM’s willingness to be associated with the
       Company’s financial statements. (Emphasis added)

       82.     In addition, in its resignation letter dated February 15, 2021, RSM stated that it

failed to obtain sufficient appropriate audit evidence that would allow it to evaluate the business

purpose of significant unusual transactions that occurred in the fourth quarter of 2020. In short,

RSM resigned because Ebix failed to provide or could not provide (because it did not exist) audit

evidence that was both “sufficient” and “appropriate” that would enable RSM to independently

evaluate the business purpose of each identified significant unusual transaction.

       83.     As described herein, RSM could not, despite repeated inquiries, obtain from Ebix

sufficient audit evidence relating to the business purpose of the significant unusual transactions

that occurred in the fourth quarter of 2020, and was not sufficiently comfortable with the quantity,

nor the relevance and reliability of the audit evidence provided by Ebix concerning these

transactions in order to issue a clean (i.e., unqualified) opinion on the financial statements subject

to the year-end December 31, 2020 audit.

       84.     Defendants, the Audit Committee, and Ebix management knew or recklessly

disregarded the existence of the significant unusual transactions at issue and the weakness of

internal control over financial reporting because RSM made “repeated inquiries, to obtain

sufficient appropriate audit evidence…to evaluate the business purpose of [the] significant unusual

transactions…” in EbixCash, Ebix’s core business and primary driver of revenue and profit.


                                                 37
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 41 of 81




       85.     RSM’s letter dated February 22, 2021, filed with the SEC on February 23, 2021,

makes it abundantly clear that RSM repeatedly attempted to obtain information from Ebix related

to the significant unusual transactions and was continually rebuffed – to the point where RSM

determined it had no other alternative but to take the extraordinary action of resigning as Ebix’s

independent auditor before it completed the audit, thus abandoning a lucrative contract with a large

public company.

       86.     Furthermore, not only did Defendants know and fail to disclose that RSM had

uncovered “significant unusual transactions” for which there was insufficient appropriate audit

evidence, as well as a material weakness in internal control over financial reporting, but

Defendants also knew and failed to disclose that Ebix was either unwilling or unable to provide

RSM with sufficient and appropriate audit evidence to explain and support the significant unusual

transactions. Defendants also knew or recklessly disregarded that Ebix’s failure to furnish the

requested information to RSM created a serious risk that RSM would resign as auditor, thus

creating a severe negative impact on Ebix and its stock price and material losses to investors.

       87.     Because Ebix did not provide (or could not provide) sufficient appropriate audit

evidence that would permit RSM to evaluate the business purpose of the significant unusual

transactions, RSM could not comply with the PCAOB’s basic auditing standards relating to these

transactions, which required RSM to obtain sufficient competent evidential matter in support of

such transactions and evaluate the business purpose of each transaction. RSM could not ascertain

whether the transactions had been properly accounted for and disclosed in Ebix’s financial

statements, thus causing it to take the serious step of resigning before the audit was completed.




                                                38
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 42 of 81




               5.      Defendants Knew But Failed to Disclose to Investors That
                       RSM Had Identified “Significant Unusual Transactions”

       88.     As alleged herein, pursuant to PCAOB AS 1301.12 and 1301.13(d), RSM had an

obligation to communicate to Ebix’s Audit Committee information related to the significant

unusual transactions identified by RSM, and to communicate the business purpose or lack thereof.

The Audit Committee was responsible for communicating such matters to the Board, including its

Chairman, Defendant Raina, and Ebix’s financial management, including Defendant Hamil.

Accordingly, Defendants and the Audit Committee knew or recklessly disregarded the existence

of significant unusual transactions and RSM’s inability to obtain sufficient appropriate audit

evidence relating to the significant unusual transactions at issue.

               6.      RSM Identified Material Weakness in Ebix’s
                       Internal Controls Over Financial Reporting

       89.     The weakness in internal control which caused RSM to resign was material. RSM

resigned because, among other things, Ebix’s internal control over financial reporting was

“ineffective.” According to the February 19, 2021 8-K, there was a failure to “design or implement

the necessary procedures and controls over the gift or prepaid card revenue transaction cycle

sufficient to prevent or detect a material misstatement” in Ebix’s financial statements subject to

the year ended December 31, 2020 audit.

       90.     Under PCAOB standards, in order to determine a material weakness, RSM

determined: (1) that the deficiency in Ebix’s internal accounting controls relating to the gift or

prepaid card revenue transaction cycle were “severe”; (2) that there was a reasonable possibility

that Ebix’s annual or interim financial statements could contain a material misstatement; (3) that

there was no reasonable assurance that the gift and prepaid card revenues in India were necessarily

recorded to ensure compliance with US GAAP; and (4) that Ebix failed to maintain the necessary

procedures and controls over its gift or prepaid card revenue transaction cycle sufficient to prevent

                                                 39
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 43 of 81




or detect a material misstatement in the financial statements subject to the audit – all of which

amounted to a material weakness in Ebix’s internal accounting controls.

       91.      As stated above, the material weakness in internal control over Ebix’s financial

reporting, which was confirmed and publicly identified by RSM, were known to or recklessly

disregarded by Defendants throughout the Class Period, including on November 9, 2020 at the

beginning of the Class Period,, when Defendants represented to investors in the 3Q20 10-Q that

there were “no changes in our internal control over financial reporting during the quarter ended

September 30, 2020 that have materially affected, or are reasonably likely to materially affect,

our internal control over financial reporting.”

                7.     RSM Took The Extraordinary Action
                       of Resigning From The Ebix Audit

       92.      Defendants’ ongoing frustration with RSM’s efforts to properly complete the audit

pursuant to GAAP and PCAOB standards was a material fact which should have been disclosed

to investors.

       93.      Accounting literature provides that an auditor should consider withdrawing from

an audit in the following circumstances: (1) when the client limits the scope of an audit and does

not permit the auditor to access all of the components of the business due to the possibility of a

qualified or unclean audit opinion; (2) the identification of fraudulent activity by a client that

jeopardizes the integrity of the engagement; (3) the audit client lacks integrity, is dishonest, and/or

misstates audit evidence; and (4) the auditor losses independence during the audit due to a conflict

of interest and/or intimidation, and the integrity of the audit is compromised rendering it unreliable.

Moreover, it is well-accepted that auditing firms should avoid withdrawing from an audit unless

absolutely necessary for the firm to maintain the integrity of its deliverables, business, and the

larger auditing profession.


                                                  40
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 44 of 81




       94.     An auditor resignation from an engagement shortly before the completion of an

audit is a rare and extraordinary event. Doing so suggests that the client is associated with greater

risk, one with which the auditor does not wish to be associated.

       95.     In particular, large, sophisticated, well-staffed auditors, like RSM, have both the

incentives and the ability to detect hidden risks and when they detect that risks are sufficiently

high, they resign from the engagement. Resignations by such auditing firms signal that

engagements have high litigation risk, high audit risk, and/or high business risk

       96.     RSM’s evaluation of the significant unusual transactions with no apparent business

purpose, for which Ebix did not, despite repeated requests, provide sufficient appropriate audit

evidence explaining their business purpose, and the material weakness in internal control over

financial reporting related to the gift or prepaid card business revenue transaction cycle provided

sufficient basis for RSM to determine that the Ebix audit had high litigation risk, high audit risk,

and/or high business risk that made RSM’s further engagement or work on the audit untenable.

       97.     RSM’s resignation as independent auditor of Ebix in February of 2021, in the

middle of an audit was a drastic measure. RSM stated in its letter dated February 22, 2021, filed

with the SEC on February 23, 2021 that even if Ebix had provided the information sought by RSM

related to the significant unusual transactions, RSM may have still decided to resign because such

information may have “…materially impact[ed] the fairness or reliability of the financial

statements subject to RSM’s audit.”

       98.     To take the dramatic step to resign, RSM evaluated the significant unusual

transactions with no explained business purpose, Ebix’s failure to provide sufficient and

appropriate audit evidence explaining and justifying the transactions’ business purpose, and the

material weakness in internal control over financial reporting relating to the gift or prepaid card



                                                 41
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 45 of 81




business revenue transaction cycle, and decided to resign, knowing that it was mid-February 2021,

and the audit was not complete. Defendants knew or recklessly disregarded these circumstances

and their materiality to investors throughout the Class Period yet failed to disclose them publicly.

               8.      Instead of Addressing RSM’s Concerns, Defendants
                       Allowed RSM to Resign and Quickly Engaged Another
                       Auditing Firm They Knew Would Issue a Clean Opinion

       99.     Following RSM’s resignation on February 15, 2021, Ebix engaged K.G. Somani &

Co. (“K.G. Somani”) as its replacement auditor on March 5, 2021. In a complete about-face from

RSM’s challenges, only one month and three weeks later, on April 27, 2021, K.G. Somani

apparently determined it had obtained sufficient evidence to explain the business purpose behind

the significant unusual transactions concerning Ebix’s gift card business in India. Despite all of

the concerns raised by RSM regarding the 2020 Ebix audit – concerns so serious that RSM had

resigned, effectively walking away from a lucrative engagement with a rapidly expanding client –

K.G. Somani signed off on its new client’s financial statements without a hint of trouble. A mere

seven weeks after RSM’s resignation, K.G. Somani provided Ebix with a clean, unqualified audit

opinion without mentioning the material weakness in internal control identified by RSM or any

remediation efforts.

       100.    Pursuant to PCAOB AS 2610.09, the successor auditor should make specific and

reasonable inquiries of the predecessor auditor regarding matters that will assist the successor

auditor in determining whether to accept the engagement, and matters subject to inquiry should

include, inter alia, the predecessor auditor’s understanding of the nature of the company’s

relationships and transactions with related parties and significant unusual transactions. Thus, upon

information and belief, K.G. Somani was well informed by RSM of the significant unusual

transactions, their lack of business purpose, RSM’s identification of a material weakness in internal

control and the fact that Ebix failed to or could not provide, despite repeated inquiries by RSM,
                                                 42
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 46 of 81




sufficient and appropriate audit evidence explaining and supporting the business purpose of these

transactions.

       101.     K.G. Somani is a firm based in India that according to its website has only

seventeen (17) partners and two-hundred (200) staff across just six (6) practice groups, and only

one (1) office located at 3/15, Asaf Ali Road, New Delhi, 110002, and upon information and belief,

only one partner holding the certified public accountant (“CPA”) designation and license who was

well versed with Generally Accepted Accounting Principles (“US GAAP”). RSM, however,

according to its website, has dozens of offices in the U.S. and around the world, more than 11,000

employees, and provides dozens of accounting service offerings, including auditing, tax, and

consulting. Yet K.G. Somani was able to review all of the significant unusual transactions

identified by RSM, for which RSM was forced to resign due to insufficient audit evidence being

available, determine their business purpose, complete Ebix’s December 31, 2020 year-end audit,

and issue a clean, unqualified opinion in a period of less than seven weeks without explaining the

material weakness in internal control identified by RSM or any remediation efforts.

       102.     Inexplicably, although Ebix failed to, or could not, provide RSM with the audit

evidence and information necessary to explain the business purpose behind each significant

unusual transaction identified by RSM relating to Ebix’s gift card business in India, only weeks

after RSM’s resignation, by April 27, 2021, all of the serious issues that caused RSM to resign and

surrender a lucrative engagement were apparently resolved by K.G. Somani, an auditing firm with

far less resources and experience than RSM.

       103.     K.G. Somani was miraculously able to accomplish what RSM – a firm with far

greater resources and experience – could not: obtain sufficient appropriate audit evidence from

Ebix concerning each significant unusual transaction identified by RSM and issue a clean,



                                                43
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 47 of 81




unqualified audit opinion. Troublingly, K.G. Somani’s clean opinion, dated April 27, 2021, did

not even mention any material weakness in internal control or any remediation of the material

weakness identified by RSM. The most compelling inference raised by this timeline and sequence

of events is that, hampered by RSM’s thorough audit that uncovered a multitude of accounting

concerns, Ebix turned to an auditor which would not look too closely at the significant unusual

transactions, lack of sufficient appropriate audit evidence, and material weakness in internal

control, and instead deliver a clean audit opinion promptly to avoid NASDAQ delisting and to

preserve the viability of the lucrative planned IPO of EbixCash.

       104.   The 2020 10-K explained that because of RSM’s resignation without completing

the 2020 audit and Ebix’s failure timely to file the 2020 10-K, Ebix received a letter from The

Nasdaq Stock Market LLC on March 2, 2021 informing it that it was not in compliance with the

requirements for continued NASDAQ listing. Defendants knew that delisting would have a

material negative effect on Ebix, its business, its shareholders and its planned IPO of EbixCash.

In an effort to regain compliance by the April 16, 2021 deadline to submit a plan to Nasdaq, Ebix

quickly retained K.G. Somani, which produced a clean audit opinion in record time, in view of

RSM’s reasons for resignation. With respect to Nasdaq delisting, the 2020 10-K states:

        We are not in compliance with the requirements of Nasdaq for continued
        listing, and if Nasdaq does not concur that we have adequately remedied our
        non-compliance with Nasdaq Listing Rule 5250(c)(1), our common stock may
        be delisted from trading on Nasdaq, which could have a material adverse effect
        on us and our shareholders.

        On March 1, 2021, subsequent to the resignation of RSM from its position on
        February 15, 2021, we filed a Notification of Late Filing with the SEC pursuant
        to Rule 12b-25 of the Securities Exchange Act of 1934, as amended (“Rule 12b-
        25”), indicating that we were unable, without unreasonable effort and expense,
        to finalize our 2020 Financial Statements by March 1, 2021, the filing due date
        to file the Company’s Annual Report on Form 10-K for the year ended
        December 31, 2020 (the “2020 Form 10-K”). We indicated at the time that we
        intended to file the 2020 Form 10-K as soon as practicable, and would make
        every effort to file the 2020 Form 10-K within the fifteen-day extension period
                                               44
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 48 of 81




         afforded by Rule 12b-25.

         On March 2, 2021, we received a notification letter from The Nasdaq Stock
         Market LLC (“Nasdaq”) stating that, because the Company had not yet filed the
         2020 Form 10-K, the Company was no longer in compliance with Nasdaq
         Listing Rule 5250(c)(1), which requires listed companies to timely file all
         required periodic financial reports with the SEC. Nasdaq’s notification letter
         states that we have 45 calendar days, or until April 16, 2021, to submit to
         Nasdaq a plan to regain compliance with the Nasdaq Listing Rules. If Nasdaq
         accepts the Company’s plan, then Nasdaq may grant the Company up to 180
         days from the prescribed due date for filing the 2020 Form 10-K to regain
         compliance. If Nasdaq does not accept the Company’s plan, then the Company
         will have the opportunity to appeal that decision to a Nasdaq hearings panel.

         The Company has provided its plan to Nasdaq, and as described in more detail
         above, the Company has retained KGS as its independent registered public
         accounting firm to audit the Financial Statements. However, there can be no
         assurance that Nasdaq will concur that we have remedied our non-compliance
         with Listing Rule 5250(c)(1), in which case our common stock could remain
         subject to delisting by Nasdaq. If our common stock is delisted, there can be no
         assurance whether or when it would again be listed for trading on Nasdaq or any
         other securities exchange. Further, the market price of our shares could decline
         and become more volatile, and our shareholders might find that their investment
         in our shares has limited liquidity. Moreover, institutions whose charters forbid
         holding securities in unlisted companies might sell our shares, which could have
         a further adverse effect on the price of our stock. (emphasis added)

       105.    Defendants explained the potential material adverse effects of weakness in internal

control in the 2020 10-K, thus confirming Ebix’s need to obtain a clean, unqualified audit opinion

on internal control from K.G. Somani—and quickly, by the fast approaching deadline for Nasdaq

delisting. In Ebix’s case, the widely touted planned IPO of EbixCash could be jeopardized by

RSM’s identification of a material weakness in internal control and Defendants knew that Ebix

had to change the narrative quickly. The 2020 10-K acknowledges the materiality of a material

weakness in internal control, stating in relevant part:

         we may discover future deficiencies in our internal controls over financial
         reporting, including those identified through testing conducted by us or
         subsequent testing by our independent registered public accounting firm. If we
         are unable to meet the demands that have been placed upon us as a public
         company, including the requirements of the Sarbanes-Oxley Act, we may be
         unable to accurately report our financial results in future periods, or report them

                                                 45
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 49 of 81




         within the timeframes required by law or stock exchange regulations. Failure to
         comply with the Sarbanes-Oxley Act, when and as applicable, could also
         potentially subject us to sanctions or investigations by the SEC or other
         regulatory authorities. Any failure to maintain or implement required new or
         improved controls, or any difficulties we encounter in their implementation,
         could result in additional material weaknesses or significant deficiencies,
         cause us to fail to meet our reporting obligations or result in material
         misstatements in our financial statements. If we cannot provide reliable
         financial reports or prevent fraud, our business and results of operations
         could be harmed, and investors could lose confidence in our reported financial
         information. (Emphasis added)

               9.      When RSM’s Clean 2019 Audit Opinion, Including the
                       Effectiveness of Internal Control, Was Reissued in the 2020 10-K,
                       RSM’s Prior Reference to Internal Control Was Completely Removed

       106.    RSM delivered a clean audit opinion on Ebix’s 2019 financial statements, which

was included in the 2019 Ebix Form 10-K filed with the SEC on March 2, 2020. This opinion

included an “unqualified opinion on the effectiveness of the Company’s internal control over

financial reporting” and stated explicitly:

         We have also audited, in accordance with the standards of the Public Company
         Accounting Oversight Board (United States) (PCAOB), the Company's internal
         control over financial reporting as of December 31, 2019, based on criteria
         established in Internal Control - Integrated Framework issued by the Committee
         of Sponsoring Organizations of the Treadway Commission in 2013, and our
         report dated March 2, 2020 expressed an unqualified opinion on the
         effectiveness of the Company's internal control over financial reporting.
         (emphasis added)

       107.    RSM’s 2019 audit opinion was reissued in the 2020 10-K filed with the SEC on

April 27, 2021, after RSM’s resignation on February 15, 2021, and its disclosure of a material

weakness related to Ebix’s failure to design controls “over the gift or prepaid card revenue

transaction cycle sufficient to prevent or detect a material misstatement.” Tellingly, however, the

reissued version of the 2019 audit opinion was altered such that it deleted RSM’s crucial language

attesting to the effectiveness of Ebix’s internal control over financial reporting. The language

quoted above in the 2019 audit opinion appears nowhere in the reissued 2019 audit opinion


                                                46
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 50 of 81




included in Ebix’s 2020 10-K.

        108.    This deletion speaks volumes. RSM’s omission of its 2019 unqualified opinion on

the effectiveness of Ebix’s internal control over financial reporting in the reissued version filed in

the 2020 10-K was intentional and not coincidental or accidental. In the context of RSM’s

resignation as Ebix’s auditor, in part as a result of finding a material weakness in internal control,

the reissued 2019 opinion omitting any reference to internal control raises an inference that the

material weakness disclosed by RSM in its February 15, 2021 resignation letter may be more

extensive than disclosed in that resignation letter. At the very least, the omission of such language

in RSM’s reissued 2019 opinion raises an inference that RSM was no longer comfortable with its

prior unqualified opinion on internal control for the previous fiscal year of 2019 or opining on

Ebix’s internal control at all.

        F.      The Audit Committee Was Aware of Repeated Requests from
                RSM for Sufficient Audit Evidence and Ebix’s Failure to Provide It

        109.    Defendant Raina, as Ebix’s CEO, Chairman of the Board, and the “single”

visionary leader of Ebix, had an oversight duty with respect to Ebix’s internal control over financial

reporting, and Ebix’s Audit Committee was obligated to monitor the effectiveness of Ebix’s

internal control over financial reporting and assist and communicate with the Board, including

Defendant Raina, and Defendant Hamil as CFO, in such monitoring. The serious issues raised by

RSM during the course of its audit were well within the scope of the oversight duties of the Audit

Committee to “[r]eview with the Auditors and the Company’s management their findings on the

adequacy and effectiveness of internal controls and their recommendations for improving the

internal control environment, “. As a result of their communication and interaction with the Audit

Committee, Defendants Raina and Hamil knew or recklessly disregarded the existing material

weakness in internal control and RSM’s inability to obtain sufficient appropriate audit evidence


                                                 47
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 51 of 81




for significant unusual transactions in the gift card business, despite repeated requests for such

evidence.

       110.    Ebix has a standing Audit Committee. The Audit Committee’s principal

responsibility is to assist the Board in its general oversight of Ebix’s financial reporting, internal

controls, ethics compliance and audit functions. The Audit Committee Charter states its purpose

as follows:

         The Audit Committee (the “Committee”) of the Board of Directors (the
         “Board”) of Ebix, Inc. (the “Company”) shall oversee the Company’s
         accounting and financial reporting processes and the audits of the Company’s
         financial statements, and shall otherwise exercise oversight responsibility, and
         assist the Board in fulfilling its oversight functions, with respect to matters
         involving the accounting, auditing, financial reporting and internal control
         functions of the Company. In so doing, it shall be the goal of the Committee to
         maintain free and open means of communication between the members of the
         Board, the Company’s independent public accountants who audit the
         Company’s financial statements (the “Auditors”) and the Company’s
         financial management. While it is not the Committee’s responsibility to certify
         the Company’s financial statements or to guarantee the Auditors’ report, the
         Committee will facilitate discussions among the Board, the Auditors and the
         Company’s management. (Emphasis added).

       111.    The Audit Committee Charter states that one of the Audit Committee’s functions

is “reviewing internal controls established by management.” The Audit Committee discusses with

the independent registered public accounting firm the matters required to be discussed under

auditing standards generally accepted in the United States, including those matters set forth in

Statement on Auditing Standards No. 1301 (Communication with Audit Committees), as currently

in effect. The Audit Committee also receives from, and discusses with, its independent registered

public accounting firm the matters required to be discussed under the applicable requirements of

the PCAOB, the SEC and the Audit Committee’s charter.

       112.    The Audit Committee Charter requires it to:

               a.      “[m]eet with the Auditors and the Company’s management to
                       discuss, review and comment upon the interim financial
                                                 48
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 52 of 81




                      statements to be included in each of the Company’s Quarterly
                      Reports on Form 10-Q prior to the public announcement of financial
                      results and the filing of the Form 10-Q with the SEC.);

              b.      “[b]e directly responsible for the appointment, compensation,
                      retention and oversight of the work of the Auditors, including
                      resolution of disagreements between management and the
                      Auditors regarding financial reporting, for the purpose of
                      preparing or issuing an audit report or performing other audit,
                      review or attest services for the Company. The Auditors shall report
                      directly to the Committee;

              c.      “[i]nquire of the Auditors and the Company’s management about
                      significant risks or exposures and assess the steps which
                      management has taken to minimize such risks and monitor control
                      of these areas;

              d.      “[r]eview with the Auditors and the Company’s management their
                      findings on the adequacy and effectiveness of internal controls
                      and their recommendations for improving the internal control
                      environment, including management’s controls and security
                      procedures with respect to the Company’s information systems;

              e.      “[e]stablish procedures for the receipt, retention, and treatment of
                      complaints received by the Company regarding accounting, internal
                      accounting controls, or auditing matters; and

              f.      “[c]onduct or authorize investigations into any other matters within
                      the Committee’s scope of responsibilities. (Emphasis added)

       113.   The Audit Committee Charter further states that “[t]he Committee plays a critical

role in serving as a check and balance for the Company’s financial reporting system. In carrying

out its functions, the Committee’s goal is to help ensure that management properly develops and

adheres to a sound system of internal controls and that the Auditors, through their own review,

objectively assess the Company’s financial reporting practices.” (Emphasis added)

       114.   The mandated responsibilities and goals of the Audit Committee, as stated in its

Charter, raise a strong inference that RSM’s inability to obtain sufficient appropriate audit

evidence of significant unusual transactions in the gift card and prepaid card business in India,

despite repeated requests, and its identification of a material weakness in internal control were

                                               49
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 53 of 81




highly significant topics discussed by the Audit Committee, the Board and Defendants Raina and

Hamil during the course of RSM’s 2020 audit, thus providing Defendants with actual knowledge

of RSM’s frustrations and resulting conclusions, to which Defendants turned a blind eye.

        G.     Disclosures at the End of the Class Period

        115.   On February 19, 2021, after the market closed, Ebix revealed that RSM resigned

“as a result of being unable, despite repeated inquiries, to obtain sufficient appropriate audit

evidence that would allow it to evaluate the business purpose of significant unusual transactions

that occurred in the fourth quarter of 2020” related to the Company’s gift card business in India.

RSM had also stated that there was a material weakness related to Ebix’s failure to design controls

“over the gift or prepaid card revenue transaction cycle sufficient to prevent or detect a material

misstatement.” In addition, Ebix and RSM disagreed over the accounting treatment of $30 million

that had been transferred into a commingled trust account of Ebix’s outside legal counsel in

December 2020. Specifically, in a Form 8-K filed with the SEC, the Company stated, in relevant

part:

         RSM informed the Company that there was a disagreement under Item
         304(a)(1)(iv) of Regulation S-K with respect to the classification of $30 million.
         In connection with a pending acquisition, in December 2020 the Company
         transferred $30 million to a commingled trust account of its outside legal
         counsel that was not under the direct control of the Company, and classified
         the funds as a cash or cash equivalent on its balance sheet. RSM discussed
         with the Company RSM’s view that these funds could not be classified as a cash
         or cash equivalent but could be classified as other current assets. There was no
         dispute that the $30 million was owned by the Company and would be classified
         as part of current assets included in the financial statements.

                                            *    *    *

         On February 15, 2021, RSM told the Chairman of the Company’s Audit
         Committee during a telephone call that RSM was resigning as the Company’s
         independent registered public accounting firm, effective immediately. RSM
         then advised the Chairman on the call that it was resigning as a result of being
         unable, despite repeated inquiries, to obtain sufficient appropriate audit
         evidence that would allow it to evaluate the business purpose of significant

                                                50
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 54 of 81




         unusual transactions that occurred in the fourth quarter of 2020, including
         whether such transactions have been properly accounted for and disclosed in
         the financial statements subject to the Audit. RSM informed the Chairman
         that the unusual transactions concerned the Company’s gift card business in
         India. RSM asserts that on that call it further advised the Chairman that if this
         requested information was further investigated it might materially impact the
         fairness or reliability of the financial statements subject to the audit or affect
         RSMs willingness to be associated with the Company’s financial statements, but
         that since RSM had resigned, no further investigation would occur. The
         Chairman discussed with RSM the reasons for its resignation.

         Promptly following the call between RSM and the Chairman of the Audit
         Committee, RSM sent the resignation letter dated February 15, 2021. RSM
         stated in its resignation letter that it was “resigning as a result of being unable,
         despite repeated inquiries, to obtain sufficient appropriate audit evidence that
         would allow it to evaluate the business purpose of significant unusual
         transactions that occurred in the fourth quarter of 2020, including whether such
         transactions have been properly accounted for and disclosed in the financial
         statements subject to the Audit.” RSM informed the Company that the unusual
         transactions concerned the Company’s gift card business in India. RSM also
         stated in its letter that it believed that the Company’s “internal control over
         financial reporting was not effective as of December 31, 2020 due to the
         identification of a material weakness. Specifically, management did not
         design or implement the necessary procedures and controls over the gift or
         prepaid card revenue transaction cycle sufficient to prevent or detect a
         material misstatement.” RSM further stated in the letter that, “because we have
         not completed the Audit, we cannot conclude on other control deficiencies that
         may rise to the level of a material weakness.” (Emphasis added)

       116.    On this news, the Company’s share price plummeted $20.24 per share, or

approximately 40%, to close at $30.50 on February 22, 2021, on abnormally heavy trading volume.

       117.    On February 22, 2021, in an effort to confront the fallout from RSM’s abrupt

resignation and spin the narrative to its advantage, Ebix issued a press release reaffirming its

business outlook for 2021 and thereafter. In this release, Defendants downplayed the significance

of Ebix’s gift card business and its materiality to the Company’s financial statements. Additionally,

they reassured investors that “[n]o one has made any such aspersion [of fraud or wrongdoing] in

any manner whatsoever. The Company is not aware of any wrongdoing in any manner nor is aware

of any such aspersion being made by anyone.” Defendants manipulated the meaning of “significant


                                                 51
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 55 of 81




unusual transactions” by characterizing it as the 95% growth in the gift card business and further

took the opportunity to attempt to distract investors from the extraordinary event of an auditor

resignation by providing an update on the planned IPO for EbixCash. In pertinent part, the

Company stated as follows in the February 22 press release:

                     Ebix Reaffirms Business Outlook for 2021 and Beyond

       JOHNS CREEK, GA – February 22, 2021 – Ebix, Inc. (NASDAQ: EBIX), a
       leading international supplier of On-Demand software and E-commerce services to
       the insurance, financial, healthcare and e-learning industries, today reaffirmed a
       positive outlook for the year 2021 and beyond.

       The Company decided to issue this release in response to investor questions over
       the weekend. The Company asserted the following in response to specific questions
       –

               •       How is the Company’s financial health? - The Company’s financial
       health is in better shape than ever, as reflected in our operating cash flows through
       the end of 2020. The Company continues to generate strong cash flows. As of 15th
       February 2020, the Company’s cash and cash equivalents (including any restricted
       cash) amounted to greater than $140 million, including the $30 million earmarked
       for a new US acquisition that is back in Ebix’s operating bank account.

              •     When is the EbixCash IPO targeted for? The Company is targeting
       the EbixCash IPO towards the end of 2021, in consultation with its investment
       bankers.

               •      Does the Company suspect any fraud or wrongdoing? Has any
       such aspersion been made by anyone? No one has made any such aspersion in any
       manner whatsoever. The Company is not aware of any wrongdoing in any manner
       nor is aware of any such aspersion being made by anyone.

               •       What is the income materiality of the Gift card business? As
       elaborated in our previous press release, the unaudited operating income from our
       gift card business was less than $1.4 million for the full year 2020 and less than $1
       million for Q4 2020. The Company believes that the accounting, including for our
       gift card business, is consistent with GAAP.

               •      Does the gift card business involve extending payment terms to
       EbixCash customers? Over 95% of the sales of gift cards do not involve extending
       payment terms to EbixCash’s corporate customers. Payments are collected
       concurrently with the issuance of the gift cards and the gift cards are not activated
       until the upfront payment for the cards is received. There are a small number of

                                                52
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 56 of 81




        corporate customers that are multi-solution or multi-service partners of EbixCash
        that the Company has extended payment terms to related to gift card purchases, but
        those sales represent a small percentage of overall gift card sales (less than 5%).

                •       Was the $30 million amount earmarked for a past acquisition or a
        new acquisition? What geography was the acquisition targeted in? Does the
        classification of the $30 million in any way have any impact on operating cash
        flows? The $30 million amount was earmarked for a new software industry
        acquisition in the United States. The treatment of the cash amount is a balance sheet
        classification determination and has no impact on the operating cash flow of the
        Company.

                •       Is the 95% growth in gift card business in Q4 2020 “unusual”?
        The term “significant unusual transactions” is an accounting term, defined as “a
        transaction that is outside the normal course of business for the company or that
        otherwise appears to be unusual due to its timing, size, or nature.” In this regard,
        we note that our gift card business revenues grew substantially in Q4 2020. The
        increase in gift card revenues was driven by the increased use of digital money in
        India during the COVID-19 pandemic and the renewed push by the Company to
        grow its payment solutions business.

(Emphasis added).

        118.    The following day, on February 23, 2021, Ebix disclosed in a filing with the SEC

that RSM had furnished the Company with a letter, addressed to the SEC and dated February 22,

2021, in which RSM identified aspects of Ebix’s February 19, 2021 disclosure (regarding the

resignation of RSM) with which it disagreed. Indeed, RSM disagreed with significant

characterizations by Defendants of the dispute with RSM. In the February 22 letter, RSM conveyed

to the SEC, in pertinent part, that:

        We are writing to you in response to the request of Ebix, Inc. (the “Company”)
        pursuant to Item 304(a)(3) of Regulation S-K of the rules and regulations of the
        Securities and Exchange Commission (“Regulation S-K”), regarding the Current
        Report on Form 8-K of the Company (the “8-K”) filed with the Securities and
        Exchange Commission on February 19, 2021. Specifically, RSM US LLP (“RSM”
        or the “Firm”) agrees, and does not agree, with certain statements concerning our
        Firm set forth in Item 4.01 of the 8-K, as described below. To the extent we do not
        discuss or comment on other statements contained therein, we have no basis to
        agree or disagree. RSM was not requested by the Company to comment, and RSM
        does not comment, on the press release issued by the Company on the same date it



                                                 53
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 57 of 81




       filed the 8-K entitled “Ebix Shares Strong Business Outlook and Discusses Recent
       Events.”

                                         *       *       *

       RSM agrees with the first sentence in the first paragraph, but otherwise disagrees
       with certain statements made in the two paragraphs in the section entitled “1:
       Disagreements Under Item 304(a)(1)(iv) of Regulation S-K.” RSM disagrees that
       this issue was an initial difference of opinion based on incomplete facts or
       preliminary information rather than a disagreement pursuant to Item 304(a)(i)(iv).
       RSM repeatedly told the Company that the $30 million that the Company
       transferred on December 31, 2020 to an account of its outside legal counsel could
       not be classified as a cash or cash equivalent on its balance sheet. RSM stated this
       because the $30 million was transferred in connection with a pending acquisition
       to a commingled trust account that was not under the direct control of the Company.
       At the time of RSM’s resignation, the Company had not communicated that it
       accepted RSM’s position. In addition, RSM did not tell the Company these funds
       could be classified as “other current assets,” nor did RSM concur that the $30
       million was “owned by the Company.”

       RSM agrees with the first and last sentence, but otherwise disagrees with certain
       statements made in the Company’s 8-K disclosure in the first paragraph of the
       section entitled “2: Reportable Events Under Item 304(a)(1)(v).” In its disclosure,
       the Company states: “RSM asserts that on that call it further advised the Chairman
       that if this requested information was further investigated it might materially impact
       the fairness or reliability of the financial statements subject to the audit or affect
       RSMs willingness to be associated with the Company’s financial statements, but
       that since RSM had resigned, no further investigation would occur.” (emphasis
       supplied). RSM disagrees with the use of the term “asserts” to the extent it could
       create uncertainty as to what RSM communicated. In the call that occurred
       between RSM and the Chairman of the Company’s Audit Committee on
       February 15, 2021, RSM stated clearly and unequivocally that if the information
       repeatedly requested by RSM — but which was not provided by the Company —
       related to gift cards issued by ItzCash/EbixCash in the fourth quarter of 2020
       was further investigated, it might materially impact the fairness or reliability of
       the financial statements subject to RSM’s audit or affect RSM’s willingness to be
       associated with the Company’s financial statements, and that, as a result of
       RSM’s resignation, further investigation has not occurred.

(Emphasis added).

       119.    Despite Defendants’ attempts to reassure investors as to the sufficiency of Ebix’s

internal control over financial reporting and the reliability of its accounting, Ebix’s shares have

remained depressed. Having fallen from a closing price of $50.74 on February 19, 2021 to $23.20

                                                54
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 58 of 81




per share on February 23, 2021, Ebix shares have, in the five months since, generally traded at

prices below $35 per share and, indeed, often below $30 per share.

V.      MATERIALLY FALSE AND MISLEADING STATEMENTS ISSUED
        DURING THE CLASS PERIOD AND OMISSIONS OF MATERIAL FACT

        120.    The Class Period begins on November 9, 2020, when Ebix filed its 3Q20 10-Q,

stating in relevant part:

         We monitor and evaluate on an ongoing basis our disclosure controls and
         procedures in order to improve their overall effectiveness. In the course of
         these evaluations, we modify and refine our internal processes and controls as
         conditions warrant.

         Our management, including our Chief Executive Officer and Chief Financial
         Officer, evaluated the effectiveness of our “disclosure controls and procedures”
         (as defined in Rule 13a-15(e) promulgated under the Exchange Act) as of
         September 30, 2020. Based on this evaluation the Company’s Chief Executive
         Officer and Chief Financial Officer have concluded that these disclosure
         controls and procedures are effective. There were no changes in our internal
         control over financial reporting during the quarter ended September 30, 2020
         that have materially affected, or are reasonably likely to materially affect, our
         internal control over financial reporting. We have not experienced any
         material changes to our internal controls over financial reporting despite the
         fact that all non-essential employees are working remotely due to the COVID-
         19 pandemic. We are continually monitoring the impact of COVID-19 on the
         operating effectiveness of our internal control over financial reporting
         (Emphasis added).

        121.    The statements that “we modify and refine our internal processes and controls as

conditions warrant,” and “there were no changes in our internal control over financial

reporting” and “[w]e have not experienced any material changes to our internal controls over

financial reporting” were materially false and misleading when made and omitted the material

fact that there was a material weakness in internal control over financial reporting in the gift card

and prepaid card business in India, which had experienced astronomical growth in the third quarter

of 2020, in part because the COVID-19 pandemic motivated people to use digital rather than in-

person payment solutions; changes in regulations by the Reserve Bank in India; Ebix’s increased


                                                 55
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 59 of 81




marketing efforts for the prepaid and gift card business; and Defendants’ knowledge that

“malicious” third parties were taking advantage of the surge in digital use to commit digital fraud

and that Ebix was a potential target.. At the same time, the COVID-19 pandemic devastated India

and had a material negative impact on the effectiveness of Ebix’s staff because “all non-essential

employees are working remotely due to the COVID-19 pandemic.” This “perfect storm” of

skyrocketing growth in the gift and prepaid card business and other factors listed above, coupled

with the diminished ability of Ebix’s staff to account for the burgeoning transactions in that

business, created a material weakness in internal control over financial reporting which was a

material fact that should have been disclosed to investors. Contrary to Defendants’ reassurance

that “we modify and refine our internal processes and controls as conditions warrant,” Defendants

did not modify internal control at all or sufficiently to account for then existing conditions, nor did

they disclose to investors that significant unusual transactions could not be properly accounted for

with sufficient appropriate audit evidence. These material facts were concealed form investors,

despite Defendants’ admission that they were “continually monitoring the impact of COVID-19

on the operating effectiveness of our internal control over financial reporting ” and their knowledge

of rampant potential fraud, as stated in the 2020 10-K, that “[m]alicious third parties are using

increasingly sophisticated methods to engage in illegal activities such as identity theft, fraud and

paper instrument counterfeiting.”

       122.    As alleged herein, the 3Q20 10-Q contained certifications pursuant to SOX signed

by Defendants Raina and Hamil attesting to the accuracy of the financial statements, the

effectiveness of internal control, and the disclosure of all fraud. In their SOX certifications, both

Defendants Raina and Hamil attest to the fact that they “designed such internal control over

financial reporting, or caused such internal control over financial reporting to be designed



                                                  56
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 60 of 81




under our supervision, to provide reasonable assurance regarding the reliability of financial

reporting and the preparation of financial statements for external purposes in accordance with

generally accepted accounting principles” and then certified that internal control was effective.

They further certified that the 3Q 10-Q “does not contain any untrue statement of a material fact

or omit to state a material fact necessary to make the statements made, in light of the

circumstances under which such statements were made, not misleading” and that “information

contained in the Report fairly presents, in all material respects, the financial condition and

results of operations” of Ebix. These statements were materially false and misleading and omitted

the material fact that there was a material weakness in internal control over financial reporting in

the gift card business in India at the time that Defendants signed their SOX Certifications for the

reasons alleged above. Defendants failed to disclose what they knew or recklessly disregarded was

a material unremedied internal control weakness—so serious that Ebix’s auditor, RSM, resigned

before completing the 2020 audit as a result of its inability to obtain sufficient appropriate audit

evidence of significant unusual transactions in the gift card business in India, despite repeated

request for such evidence which Ebix failed to provide. These SOX certifications were false when

made and omitted the material facts that Defendants Raina and Hamil knew or recklessly

disregarded that internal control was not effective to detect fraud or explain significant unusual

transactions, as confirmed when RSM publicly identified a material weakness and resigned

because of its repeated requests for sufficient appropriate audit evidence .

       123.    In addition, the SOX certifications falsely attested that Raina and Hamil had

disclosed, “based on our most recent evaluation of internal control over financial reporting, to

the registrant’s auditors and the audit committee of the registrant’s board of directors:

         all significant deficiencies and material weaknesses in the design or operation
         of internal control over financial reporting which are reasonably likely to

                                                 57
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 61 of 81




         adversely affect the registrant's ability to record, process, summarize and
         report financial information.” (Emphasis added)

        124.    In stark contrast to what Raina and Hamil stated in their SOX certifications, they

did not inform RSM of any material weakness in internal control on November 9, 2020 or during

the Class Period. Rather, RSM had to make repeated requests for sufficient appropriate audit

evidence which Ebix failed to provide, causing RSM to resign before completing the 2020 audit.

RSM’s February 15, 2021 resignation letter caused Ebix to disclose publicly for the first time, and

which RSM reiterated subsequently in its February 22, 2021, letter what Defendants Raina and

Hamil knew or recklessly disregarded during the Class Period—the existence of a material

weakness related to Ebix’s failure to design controls “over the gift or prepaid card revenue

transaction cycle sufficient to prevent or detect a material misstatement.” This material weakness

existed and was known or recklessly disregarded by Defendants Raina and Hamil throughout the

Class Period as a result of “continually” monitoring internal control in the context of the COVID-

19 pandemic, skyrocketing growth in EbixCash occurring with a workforce of diminished capacity

and an environment where Defendants knew that “[m]alicious third parties” were committing

fraud in the digital arena.

VI.     CLASS ACTION ALLEGATIONS

        125.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased

or otherwise acquired Ebix securities between November 9, 2020 and February 19, 2021, inclusive,

and who were damaged thereby (the “Class”). Excluded from the Class are Defendants, the officers

and directors of Ebix and its subsidiaries and divisions, at all relevant times, members of their

immediate families and their legal representatives, heirs, successors, or assigns, and any entity in

which Defendants have or had a controlling interest.


                                                 58
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 62 of 81




       126.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Ebix’s shares actively traded on the NASDAQ. While

the exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through appropriate discovery, Plaintiff believes that there are at least hundreds or thousands of

members in the proposed Class. Millions of Ebix shares were traded publicly during the Class

Period on the NASDAQ. Record owners and other members of the Class may be identified from

records maintained by Ebix or its transfer agent and may be notified of the pendency of this action

by mail, using the form of notice similar to that customarily used in securities class actions.

       127.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       128.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

       129.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                  (b)    whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Ebix; and

                  (c)    to what extent the members of the Class have sustained damages and the

proper measure of damages.



                                                   59
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 63 of 81




        130.    A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

VII.    UNDISCLOSED ADVERSE FACTS

        131.    The market for Ebix’s securities was open, well-developed and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Ebix’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired Ebix’s securities relying upon

the integrity of the market price of the Company’s securities and market information relating to

Ebix and have been damaged thereby.

        132.    During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Ebix’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about Ebix’s internal control over financial reporting, as alleged herein.

        133.    At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Ebix’s internal control over financial reporting. These material misstatements

and/or omissions caused Ebix’s securities to be overvalued and artificially inflated at all relevant
                                                  60
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 64 of 81




times. Defendants’ materially false and/or misleading statements and omissions during the Class

Period resulted in Plaintiff and other members of the Class purchasing Ebix’s securities at

artificially inflated prices, thus causing the damages complained of herein when the truth was

revealed.

VIII. LOSS CAUSATION

       134.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       135.    During the Class Period, Plaintiff and the Class purchased Ebix’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

thus causing investors’ losses.

       136.    As alleged herein, Defendants engaged in a scheme to deceive the market and a

course of conduct that artificially inflated the price of Ebix’s securities and operated as a fraud or

deceit on purchasers of Ebix securities. When the truth about Defendants’ misconduct was

revealed, the value of Ebix’s securities declined precipitously as the prior artificial inflation no

longer propped up the prices of such securities. The declines in the prices of Ebix shares were the

direct result of the nature and extent of Defendants’ fraud finally being revealed to investors and

the market.

       137.    The timing and magnitude of the share price declines negate any inference that the

losses suffered by Plaintiff and members of the Class were caused by changed market conditions,

macroeconomic or industry factors, or non-Company-specific facts unrelated to the Defendants’

fraudulent conduct, as illustrated in the following chart comparing Ebix’s stock price performance

to relevant comparable indices:
                                                 61
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 65 of 81




        138.    The economic loss, i.e., damages, suffered by Plaintiff and members of the Class,

was a direct result of Defendants’ fraudulent scheme to artificially inflate the prices of Ebix

securities, as well as the subsequent significant decline in the value of the Ebix’s securities when

Defendants’ prior misrepresentations and omissions were revealed.

        139.    At all relevant times, Defendants’ materially false and misleading statements and

omissions alleged herein directly or proximately caused the damages suffered by Plaintiff and the

members of the Class. Those statements were materially false and misleading through their failure

to disclose a true and accurate picture of the Ebix’s finances, accounting, and internal control over

financial reporting, as alleged herein. Before and during the time of Plaintiff’s and Class members’

purchases of Ebix’s securities, Defendants issued materially false and misleading statements and

omitted material facts necessary to make those statements not false or misleading, causing the

prices of Ebix securities to be artificially inflated.

        140.    Plaintiff and members of the Class purchased Ebix securities at artificially inflated

prices, causing them to suffer damages, as complained of herein. Specifically, On February 19,

2021, when investors learned the truth about, inter alia, the material weakness of its internal

control over financial reporting and RSM’s resignation before completing the 2020 audit and


                                                   62
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 66 of 81




disclosure of its reasons for resigning, as alleged herein, Ebix’s shares immediately lost

approximately 40% of their value, declining $20.24 per share in a single trading day, from a

February 19, 2021 closing price of $50.74 to a February 22, 2021 closing price of $30.50 on

atypically high volume.

IX.     SCIENTER ALLEGATIONS

        141.    As alleged herein, Defendants acted with scienter since Defendants knew or

recklessly disregarded that the public documents issued or disseminated in the name of Ebix and

the Individual Defendants were materially false and/or misleading and omitted material facts;

knew that such documents would be issued or disseminated to the investing public; and knowingly

and substantially participated or acquiesced in the issuance or dissemination of such documents as

primary violations of the federal securities laws. As alleged herein in detail, Defendants Raina and

Hamil, by virtue of their receipt of information reflecting the true facts regarding Ebix, their control

over, and/or receipt and/or modification of Ebix’s allegedly materially misleading misstatements

and/or their associations with Ebix which made them privy to material undisclosed facts

concerning Ebix, participated in the fraudulent scheme alleged herein. Because the scienter of

Ebix’s corporate agents is imputed to Ebix, Raina’s and Hamil’s scienter, as alleged herein, is

imputed to Ebix.

        142.    A cogent inference of scienter arises from the facts alleged herein about Defendant

Raina, and there are no compelling or cogent inferences of non-fraudulent intent or plausible non-

culpable explanations. Specifically, Raina knew or recklessly disregarded that his statements

alleged herein about the sufficiency of internal control over financial reporting were materially

false and misleading when he made the statements and omitted material facts throughout the Class

Period because:

        (a)     Raina was the CEO, Chairman of the Board, an owner of more than 14% of Ebix’s
                                                  63
Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 67 of 81




      outstanding stock, was described in Ebix public statements as the “single” and
      “visionary” leader of Ebix and “top operating decision- maker,” was intimately
      familiar with EbixCash’s operations in India where the significant unusual
      transactions in the gift card business were alleged to have occurred, communicated
      with the Audit Committee and RSM and was informed about all material aspects
      of Ebix’s business, particularly the EbixCash business, which was Ebix’s primary
      revenue driver and a core business of Ebix. Because Raina’s positions with Ebix
      gave him unique access and knowledge of EbixCash’s business and internal
      control, he knew that his statements alleged herein about internal control over
      financial reporting were materially false and misleading and intended to deceive
      investors or he recklessly disregarded the substantial risk that his statements were
      false. His statements were reckless and an extreme departure from the standards of
      ordinary care to the extent that the danger that his statements were false was known
      to him or so obvious that he was aware of the falsity;

(b)   Raina admitted in the 3Q20 10-Q which he signed that he was continually
      monitoring the impact of COVID-19 on the operating effectiveness of internal
      control over financial reporting and therefore, he knew or recklessly disregarded,
      as a result of his continual monitoring, that there was a material weakness related
      to Ebix’s failure to design controls “over the gift or prepaid card revenue transaction
      cycle sufficient to prevent or detect a material misstatement;”

(c)   Raina admitted in his SOX certification dated Nov. 9, 2020 that he designed the
      internal control over financial reporting or caused such internal control over
      financial reporting to be designed under his supervision, thus giving him actual
      knowledge of the structure and potential for weakness in internal control under the
      then-existing circumstances of astronomical growth in EbixCash and Ebix’s
      focused marketing of the gift card and prepaid cards, coupled with the knowledge
      of “malicious third parties” intent on committing fraud in the digital arena.
      Therefore, he knew or recklessly disregarded the then- existing circumstances
      which would produce a material weakness, such as the astronomical growth in
      EbixCash at the same time that Ebix’s staff was devastated by the COVID-19
      pandemic and was not fully able to detect or combat the fraud perpetrated by
      “malicious third parties.”;

(d)   Raina knew or recklessly disregarded the material weakness in internal control over
      financial reporting as a result of his close and continuous contact with the Audit
      Committee of the Ebix Board in his roles as Chairman of the Board, CEO, top
      operating decision-maker and his intimate involvement in the financial
      management of Ebix. Among other things, the Audit Committee oversees Ebix’s
      accounting and financial reporting processes and assists the Board in fulfilling its
      oversight functions with respect to the internal control functions of Ebix with a goal
      to maintaining free and open communications between the Board, Ebix’s
      independent public accountants who audit Ebix’s financial statements and Ebix’s
      financial management, including Defendants Raina and Hamil. The fact that RSM
      made repeated requests for sufficient appropriate audit evidence, which Ebix failed

                                        64
 Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 68 of 81




      to provide, was a serious matter within the scope of the Audit Committee’s
      oversight function and would have been raised with the Audit Committee and
      Defendants Raina and Hamil;

(e)   Raina knew or recklessly disregarded that the astronomical growth in the gift card
      business in the 3Q20 created a material weakness in the existing internal control
      over financial reporting because the COVID-19 pandemic was ravaging India and
      Ebix’s Indian staff. At the same time, Indians were motivated to use digital payment
      systems like gift or prepaid cards rather than in-person payment methods, thus
      causing skyrocketing growth in the gift and prepayment card business. However,
      Ebix’s staff to monitor and properly account for the growth was materially
      diminished, at a time when “malicious third parties” were committing fraud in the
      digital arena. These were “red flags” of a material weakness in internal control
      which Raina knew or recklessly ignored or were so obvious that it was reckless to
      ignore them;

(f)   Raina had a financial incentive and motivation to misrepresent and omit material
      facts about Ebix’s internal control and financial performance and was motivated to
      deceive investors because Raina was the sole beneficiary of a Bonus Plan which
      provides for the payment of annual cash incentive awards to him alone based upon
      Ebix’s achievement of specified performance goals. Participation in the Bonus
      Plan, which is limited solely to Raina, provides that Raina is eligible to receive cash
      incentives in a particular fiscal year during the term of the Bonus Plan if Ebix meets
      or exceeds certain performance goals set by the Compensation Committee;

(g)   Raina had a financial incentive and motivation to misrepresent and omit material
      facts about Ebix’s internal control and financial performance and was motivated to
      deceive investors to protect the prospects for the lucrative planned IPO of EbixCash
      in the near future. Raina stood to benefit financially as a more than 14%
      shareholder of Ebix from the potential IPO, which was likely to be extremely
      lucrative for Ebix’s shareholders and was repeatedly and exuberantly touted by
      Raina;

(h)   A cogent inference of Raina’s scienter arises from the context of Ebix’s history of
      accounting improprieties and misleading investors, as alleged herein. Accounting
      improprieties, a revolving door of auditors and misleading statements to investors
      have occurred regularly in the past, which are reflective of the culture tolerated by
      Raina at Ebix;

(i)   A cogent inference of Raina’s scienter arises from the fact that K.G. Somani, an
      Indian auditing firm with far less expertise and experience in auditing major
      companies under U.S. GAAP than RSM, was hired only several weeks after RSM’s
      resignation and delivered a clean audit opinion, with no mention of remediation of
      the material weakness in internal control identified by RSM. This occurred within
      only seven weeks after RSM’s resignation, despite RSM’s repeated inability to
      obtain sufficient appropriate audit evidence and public disclosure of a material

                                        65
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 69 of 81




               weakness in internal control. Defendants were motivated to assure the quick turn-
               around of the audit, which was essential to regain NASDAQ delisting of Ebix and
               protect the lucrative planned IPO of EbixCash, in which Raina was likely to profit
               personally;

       (j)     There is no compelling plausible inference which contradicts Raina’s scienter in
               view of RSM having taken the drastic step of resigning before the completion of
               the audit. RSM’s identification of a material weakness confirms what Raina knew
               or recklessly disregarded during the Class Period based on then-existing facts. RSM
               was repeatedly frustrated in its ability to obtain sufficient appropriate audit
               evidence, a topic within the scope of the responsibilities of the Audit Committee
               and Raina. In order to comply with its PCAOB obligations, RSM had no choice
               but to resign under the circumstances, thus giving strong credibility to its reasons
               for resignation. It is not plausible that RSM would resign from a lucrative retention
               if its reasons were not credible and supportable; and

       (k)     The existence of a material weakness in internal control was a straightforward
               conclusion and easily identified by Raina in view of the then-existing facts alleged
               herein which Raina knew or recklessly disregarded, including the facts that Raina
               designed the internal control, or had it designed under his supervision, continually
               monitored it and thus was intimately aware of its strengths and weaknesses and how
               changing circumstances would affect internal control.

       143.    A strong, cogent inference of scienter arises from the facts alleged herein about

Hamil, and there are no compelling or cogent inferences of non-fraudulent intent or plausible non-

culpable explanations. Specifically, Hamil knew or recklessly disregarded that his statements

about the sufficiency of internal control over financial reporting were materially false and

misleading when he made the statements and omitted material facts throughout the Class Period

because:

       (a)     Hamil was CFO of Ebix and was intimately involved with the financial reporting
               and internal control in EbixCash, which is the main revenue driver of Ebix and its
               core business. Because Hamil’s positions with Ebix gave him unique access and
               knowledge of EbixCash’s business and internal control, he knew that his statements
               alleged herein about internal control over financial reporting were materially false
               and misleading and intended to deceive investors or he recklessly disregarded the
               substantial risk that his statements were false. His statements were reckless and an
               extreme departure from the standards of ordinary care to the extent that the danger
               that his statements were false was known to him or so obvious that he was aware
               of the falsity;



                                                66
Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 70 of 81




(b)   Hamil admitted in the 3Q20 10-Q which he signed that he was continually
      monitoring the impact of COVID-19 on the operating effectiveness of internal
      control over financial reporting and therefore, he knew or recklessly disregarded as
      a result of his continual monitoring that there was a material weakness related to
      Ebix’s failure to design controls “over the gift or prepaid card revenue transaction
      cycle sufficient to prevent or detect a material misstatement”;

(c)   Hamil admitted in his SOX certification dated Nov. 9, 2020 that he designed the
      internal control over financial reporting or caused such internal control over
      financial reporting to be designed under his supervision, thus giving him actual
      knowledge of the structure and potential for weakness in internal control under the
      then-existing circumstances of astronomical growth in EbixCash and Ebix’s
      focused marketing of the gift card and prepaid cards, coupled with the knowledge
      of “malicious third parties” intent on committing fraud in the digital arena.
      Therefore, he knew or recklessly disregarded the then- existing circumstances
      which would produce a material weakness, such as the astronomical growth in
      EbixCash at the same time that Ebix’s staff was devastated by the COVID-19
      pandemic and was not fully able to detect or combat the fraud perpetrated by
      “malicious third parties.”;

(d)   Hamil knew or recklessly disregarded the material weakness in internal control over
      financial reporting as a result of his close and continuous contact with the Audit
      Committee of the Ebix Board in his role as CFO and the chief executive of Ebix’s
      financial management. Among other things, the Audit Committee oversees Ebix’s
      accounting and financial reporting processes and assists the Board in fulfilling its
      oversight functions with respect to the internal control functions of Ebix with
      a goal to maintaining free and open communications between the Board, Ebix’s
      independent public accountants who audit Ebix’s financial statements and Ebix’s
      financial management, including Defendants Raina and Hamil. The fact that RSM
      made repeated requests for sufficient appropriate audit evidence which Ebix failed
      to provide was a serious matter within the scope of the Audit Committee’s oversight
      function and would have come before the Audit Committee and Defendants Raina
      and Hamil;

(e)   Hamil knew or recklessly disregarded that the astronomical growth in the gift card
      business in the 3Q20 created a material weakness in the existing internal control
      over financial reporting because the COVID-19 pandemic was ravaging India and
      Ebix’s Indian staff. At the same time, Indians were motivated to use digital payment
      systems like gift or prepaid cards rather than in-person payment methods, thus
      causing skyrocketing growth in the gift and prepayment card business. However,
      Ebix ‘s staff to monitor and properly account for the growth was materially
      diminished, at a time when “malicious third parties” were committing fraud in the
      digital arena. These were “red flags” of a material weakness in internal control
      which Raina knew or recklessly ignored or were so obvious that it was reckless to
      ignore them;



                                       67
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 71 of 81




       (f)     There is no compelling plausible inference which contradicts Hamil’s scienter in
               view of RSM having taken the drastic step of resigning before the completion of
               the audit. RSM’s identification of a material weakness confirms what Hamil knew
               or recklessly disregarded during the Class Period based on then-existing facts. RSM
               was repeatedly frustrated in its ability to obtain sufficient appropriate audit
               evidence, a topic within the scope of the responsibilities of the Audit Committee
               and Hamil. In order to comply with its PCAOB obligations, RSM had no choice
               but to resign under the circumstances, thus giving credibility to its reasons for
               resignation. It is not plausible that RSM would resign from a lucrative retention if
               its reasons were not credible and supportable;

       (g)     A cogent inference of Hamil’s scienter arises from the fact that K.G. Somani, an
               Indian auditing firm with far less expertise and experience in auditing major
               companies under U.S. GAAP than RSM, was hired only several weeks after RSM’s
               resignation and delivered a clean audit opinion, with no mention of remediation of
               the material weakness in internal control identified by RSM. This occurred within
               only seven weeks after RSM’s resignation, despite RSM’s repeated inability to
               obtain sufficient appropriate audit evidence and public disclosure of a material
               weakness in internal control. The quick turn-around of the audit was essential to
               regain NASDAQ delisting of Ebix and protect the lucrative planned IPO of
               EbixCash; and

       (h)     The existence of a material weakness in internal control was a straightforward
               conclusion and easily identified by Hamil in view of the then-existing facts alleged
               herein which Hamil knew or recklessly disregarded, including the facts that Hamil
               designed the internal control or had it designed under his supervision, continually
               monitored it and thus was intimately aware of its strengths and weaknesses and how
               changing circumstances would affect internal control.

X.     APPLICABILITY OF PRESUMPTION OF RELIANCE
       (FRAUD-ON-THE-MARKET DOCTRINE)

       144.    The market for Ebix’s securities was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Ebix’s securities traded at artificially inflated prices during the Class Period. On

January 27, 2021, Ebix’s share price closed at a Class Period high of $58.63 per share. Plaintiff

and other members of the Class purchased or otherwise acquired Ebix’s securities relying upon

the integrity of the market price of Ebix’s securities and market information relating to Ebix and

have been damaged thereby.



                                                68
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 72 of 81




       145.    During the Class Period, the artificial inflation of Ebix’s shares was caused by the

material misrepresentations and/or omissions alleged herein, causing the damages sustained by

Plaintiff and other members of the Class. As alleged herein, during the Class Period, Defendants

made or caused to be made materially false and/or misleading statements and omissions about

Ebix’s internal control over financial reporting. These material misstatements and omissions

created an unrealistically positive assessment of Ebix and its EbixCash business, thus causing the

price of Ebix’s securities to be artificially inflated at all relevant times, and when disclosed,

negatively affected the value of Ebix’s shares. Defendants’ materially false and/or misleading

statements and omissions during the Class Period resulted in Plaintiff and other members of the

Class purchasing Ebix’s securities at such artificially inflated prices, and each of them has been

damaged as a result.

       146.    At all relevant times, the market for Ebix’s securities was an efficient market for

the following reasons, among others:

               (a)     Ebix shares met the requirements for listing, and was listed and actively

traded on the NASDAQ, a highly efficient and automated market;

               (b)     As a regulated issuer, Ebix filed periodic public reports with the SEC and/or

the NASDAQ;

               (c)     Ebix regularly communicated with public investors via established market

communication mechanisms, including through regular dissemination of press releases on the

national circuits of major newswire services, investor conference calls and through other wide-

ranging public disclosures, such as communications with the financial press and other similar

reporting services; and




                                                69
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 73 of 81




                 (d)       Ebix was followed by securities analysts employed by brokerage firms who

wrote reports about Ebix, and these reports were distributed to the sales force and certain customers

of their respective brokerage firms. Each of these reports was publicly available and entered the

public marketplace. The analysts who regularly followed Ebix and published reports regarding

Ebix included:

                       •   BMO Capital Markets;

                       •   Craig-Hallum Capital Group, LLC;

                       •   Marketfield;

                       •   CapitalCube;

                       •   Singular Research;

                       •   Sadif Analytics Prime;

                       •   Vermilion Technical Research;

                       •   BuySellSignals Research;

                       •   Minkabu the Infonoid, Inc.;

                       •   Wright Investors’ Service, Inc.;

                       •   Litchfield Hills Research, LLC;

                       •   Thomson Reuters;

                       •   MarketLine;

                       •   Validea;

                       •   New Constructs, LLC; and

                       •   CFRA Research.

       147.      As a result of the foregoing, the market for Ebix’s securities promptly digested

current information regarding Ebix from all publicly available sources and reflected such

                                                    70
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 74 of 81




information in Ebix’s share price. Under these circumstances, all purchasers of Ebix’s securities

during the Class Period suffered similar injury through their purchase of Ebix’s securities at

artificially inflated prices and a presumption of reliance applies.

       148.    A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

because the Class’s claims are, in large part, grounded on Defendants’ material omissions. Because

this action involves Defendants’ failure to disclose material adverse information regarding Ebix’s

internal control over financial reporting—information that Defendants were obligated to

disclose—positive proof of reliance is not a prerequisite to recovery. All that is necessary is that

the facts withheld be material in the sense that a reasonable investor might have considered them

important in making investment decisions. Given the importance of the Class Period material

misstatements and omissions set forth above, that requirement is satisfied here. Internal control

over financial reporting is a material fact that is required to be disclosed in SOX certifications and

other SEC filings.

XI.    NO SAFE HARBOR

       149.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements alleged herein, Defendants are liable for those false forward-looking statements
                                                  71
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 75 of 81




because at the time each of those forward-looking statements was made, the speaker had actual

knowledge that the forward-looking statement was materially false or misleading and omitted

material facts..

                                             FIRST CLAIM

                   Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                          Promulgated Thereunder Against All Defendants

        150.       Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        151.       During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Ebix’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        152.       Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Ebix’s securities in violation of Section 10(b) of the

Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the

wrongful and illegal conduct charged herein and/or as controlling persons as alleged below.

        153.       Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a




                                                    72
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 76 of 81




continuous course of conduct to conceal adverse material information about Ebix’s internal control

and financial condition, as alleged herein.

       154.    Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Ebix’s value and performance and

continued substantial growth, which included the making of, or the participation in the making of,

untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about Ebix and its internal control over financial reporting in light of

the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of Ebix’s securities during the Class Period.

       155.    As alleged in detail herein, each of the Individual Defendants’ primary liability and

controlling person liability arises from the following facts: (i) the Individual Defendants were high-

level executives and/or directors of Ebix during the Class Period and members of Ebix’s

management team or had control thereof; (ii) each of these Defendants, by virtue of their

responsibilities and activities as senior executives and/or director of Ebix, was privy to and

participated in the creation, development, monitoring and reporting of Ebix’s internal control over

financial reporting; (iii) each Defendant enjoyed significant personal contact and familiarity with

the other Defendant and was advised of, and had access to, other members of Ebix’s management

team, internal reports and other data and information about Ebix’s finances, operations, and

internal control at all relevant times; and (iv) each of the Defendants was aware of Ebix’s

dissemination of information to the investing public which they knew and/or recklessly




                                                 73
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 77 of 81




disregarded was materially false and misleading and omitted material facts when the dissemination

was made.

       156.    Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

ascertain and to disclose such facts, even though such facts were available to them. Such

Defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Ebix’s financial condition from the investing public and

supporting the artificially inflated price of its securities. As demonstrated by Defendants’ false

statements and omissions about internal control over financial reporting throughout the Class

Period, Defendants, if they did not have actual knowledge of the misrepresentations and/or

omissions alleged, were reckless in failing to obtain such knowledge by deliberately refraining

from taking those steps necessary to discover whether those statements were false or misleading

or ignoring facts which were obvious to them..

       157.    As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as alleged herein, the market price of Ebix’s

securities was artificially inflated during the Class Period. In ignorance of the fact that market

prices of Ebix’s securities were artificially inflated, and relying directly or indirectly on the false

and misleading statements made by Defendants, or upon the integrity of the market in which Ebix’s

securities trade, Plaintiff and the other members of the Class acquired Ebix’s securities during the

Class Period at artificially high prices and were damaged thereby.

       158.    At the time of said the alleged misrepresentations and/or omissions, Plaintiff and

other members of the Class were ignorant of their falsity and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the Ebix’s



                                                  74
         Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 78 of 81




internal control over financial reporting, which was not disclosed by Defendants, Plaintiff and

other members of the Class would not have purchased or otherwise acquired their Ebix securities,

or, if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        159.    By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        160.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of Ebix’s securities during the Class Period.

                                         SECOND CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against The Individual Defendants

        161.    Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        162.    The Individual Defendants acted as controlling persons of Ebix within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

their ownership, participation in, and/or awareness of Ebix’s operations and intimate knowledge

of the statements which they made and were filed by Ebix with the SEC and disseminated to the

investing public, the Individual Defendants had the power to influence and control and did

influence and control, directly or indirectly, the decision-making of Ebix, including the content

and dissemination of the statements which Plaintiff contends are false and misleading and omitted

material facts. The Individual Defendants were provided with or had unlimited access to copies of

Ebix’s reports, press releases, public filings, and other statements alleged by Plaintiff to be




                                                 75
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 79 of 81




misleading prior to and/or shortly after these statements were issued and had the ability to prevent

the issuance of the statements or cause the statements to be corrected.

       163.    In particular, the Individual Defendants had direct and supervisory involvement in

the day-to-day operations of Ebix and, therefore, had the power to control or influence the

particular statements and omissions giving rise to the securities violations alleged herein, and

exercised the same.

       164.    As alleged herein, Ebix and Individual Defendants each violated Section 10(b) and

Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position as

controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the Exchange

Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

members of the Class suffered damages in connection with their purchases of the Company’s

securities during the Class Period.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       (a)     Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure and certifying Plaintiff as the Class representative and Plaintiff’s counsel

as Class Counsel;

       (b)     Awarding compensatory damages in favor of Plaintiff and the other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       (c)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees, expenses and expert fees; and

       (d)     Such other and further relief as the Court may deem just and proper.



                                                 76
        Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 80 of 81




                                 JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: July 23, 2021                         Respectfully submitted,

                                             Regina Calcaterra
                                             CALCATERRA POLLACK LLP
                                             1140 Avenue of the Americas, 9th Floor
                                             New York, NY 10036-5803
                                             Tel: (212) 899-1765
                                             Email: rcalcaterra@calcaterrapollack.com


                                             /s/ Michael Dell’Angelo
                                             Sherrie R. Savett
                                             Michael Dell’Angelo*
                                             Barbara A. Podell*
                                             Andrew Abramowitz
                                             Donnell Much
                                             BERGER MONTAGUE PC
                                             1818 Market Street, Suite 3600
                                             Philadelphia, PA 19103
                                             Tel: (215) 875-3000
                                             Email: ssavett@bm.net
                                                     mdellangelo@bm.net
                                                     aabramowitz@bm.net
                                                     dmuch@bm.net

                                             *Admitted Pro Hac Vice

                                             Attorneys for Lead Plaintiff Rahul Saraf
                                             and Lead Counsel for the Class




                                                   77
       Case 1:21-cv-01589-JMF Document 54 Filed 07/23/21 Page 81 of 81




                               CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2021, a true and correct copy of the foregoing document

was served by CM/ECF to the parties registered to the Court’s CM/ECF system.


                                            /s/ Michael Dell’Angelo
                                            Michael Dell’Angelo




                                               78
